PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                      No. 13-1713
                     _____________

 NATIONAL COLLEGIATE ATHLETIC ASSOCIATION,
              an unincorporated association;
   NATIONAL BASKETBALL ASSOCIATION, a joint
                         venture;
  NATIONAL FOOTBALL LEAGUE, an unincorporated
                       association;
   NATIONAL HOCKEY LEAGUE, an unincorporated
                       association;
 OFFICE OF THE COMMISSIONER OF BASEBALL, an
   unincorporated association doing business as MAJOR
                 LEAGUE BASEBALL;

UNITED STATES OF AMERICA (Intervenor in the District
                   Court)

                          v.

GOVERNOR OF THE STATE OF NEW JERSEY;
DAVID L. REBUCK, Director of the New Jersey Division of
                   Gaming Enforcement
 and Assistant Attorney General of the State of New Jersey;
   FRANK ZANZUCCKI, Executive Director of the New
                Jersey Racing Commission
   NEW JERSEY THOROUGHBRED HORSEMEN’S
ASSOCIATION, INC.; STEPHEN M. SWEENEY; SHEILA
      Y. OLIVER (Intervenors in District Court)

       Stephen M. Sweeney and Sheila Y. Oliver,
                                      Appellants

                   _____________

                    No. 13-1714
                   _____________


NATIONAL COLLEGIATE ATHLETIC ASSOCIATION,
             an unincorporated association;
  NATIONAL BASKETBALL ASSOCIATION, a joint
                        venture;
 NATIONAL FOOTBALL LEAGUE, an unincorporated
                      association;
  NATIONAL HOCKEY LEAGUE, an unincorporated
                      association;
OFFICE OF THE COMMISSIONER OF BASEBALL, an
  unincorporated association doing business as MAJOR
                LEAGUE BASEBALL;

UNITED STATES OF AMERICA (Intervenor in the District
                   Court)

                          v.

   GOVERNOR OF THE STATE OF NEW JERSEY;




                          2
DAVID L. REBUCK, Director of the New Jersey Division of
                   Gaming Enforcement
 and Assistant Attorney General of the State of New Jersey;
   FRANK ZANZUCCKI, Executive Director of the New
                Jersey Racing Commission

   NEW JERSEY THOROUGHBRED HORSEMEN’S
ASSOCIATION, INC.; STEPHEN M. SWEENEY; SHEILA
      Y. OLIVER (Intervenors in District Court)

  New Jersey Thoroughbred Horsemen’s Association, Inc.,
                                              Appellant

                     _____________

                      No. 13-1715
                     _____________

NATIONAL COLLEGIATE ATHLETIC ASSOCIATION,
             an unincorporated association;
  NATIONAL BASKETBALL ASSOCIATION, a joint
                        venture;
 NATIONAL FOOTBALL LEAGUE, an unincorporated
                      association;
  NATIONAL HOCKEY LEAGUE, an unincorporated
                      association;
OFFICE OF THE COMMISSIONER OF BASEBALL, an
  unincorporated association doing business as MAJOR
                LEAGUE BASEBALL;

UNITED STATES OF AMERICA (Intervenor in the District
                   Court)




                            3
                                             v.

    GOVERNOR OF THE STATE OF NEW JERSEY;
DAVID L. REBUCK, Director of the New Jersey Division of
                   Gaming Enforcement
 and Assistant Attorney General of the State of New Jersey;
   FRANK ZANZUCCKI, Executive Director of the New
                Jersey Racing Commission

   NEW JERSEY THOROUGHBRED HORSEMEN’S
ASSOCIATION, INC.; STEPHEN M. SWEENEY; SHEILA
      Y. OLIVER (Intervenors in District Court)

 Governor of the State of New Jersey; David L. Rebuck and
                     Frank Zanzuccki,
                                 Appellants

                     _____________

      On Appeal from the United States District Court
              for the District of New Jersey
            (Civil Action No. 3-12-cv-04947)
          District Judge: Hon. Michael A. Shipp
                      _____________

                  Argued: June 26, 2013

  Before: FUENTES, FISHER, and VANASKIE, Circuit
                      Judges.

           (Opinion Filed: September 17, 2013)




                            4
Theodore B. Olson, Esq. [ARGUED]
Matthew D. McGill, Esq.
Ashley E. Johnson, Esq.
Robert E. Johnson, Esq.
Gibson Dunn & Crutcher, LLP
1050 Connecticut Avenue, N.W., 9th Floor
Washington, DC 20036

John J. Hoffman, Esq.
Christopher S. Porrino, Esq.
Stuart M. Feinblatt, Esq.
Peter M. Slocum, Esq.
Office of the Attorney General of the State of New Jersey
Richard J. Hughes Justice Complex
25 Market Street
Trenton, NJ 08625

Attorneys for Appellants Governor of the State of New Jersey,
David L. Rebuck, Director of the New Jersey Division of
Gaming Enforcement, and Frank Zanzuccki, Executive
Director of the New Jersey Racing Commission


Michael R. Griffinger, Esq. [ARGUED]
Thomas R. Valen, Esq.
Jennifer A. Hradil, Esq.
Gibbons P.C.
One Gateway Center
Newark, NJ 07102

Attorneys for Intervenors Stephen Sweeney and Sheila Oliver




                              5
Ronald J. Riccio, Esq. [ARGUED]
Eliot Berman, Esq.
McElory, Deutsch, Mulvaney & Carpenter LLP
1300 Mount Kemble Avenue
P.O. Box 2075
Morristown, NJ 07962

Attorneys for Intervenor New Jersey Thoroughbred
Horsemen’s Association, Inc.


Paul D. Clement, Esq. [ARGUED]
Candice Chiu, Esq.
William R. Levi, Esq.
Erin E. Murphy, Esq.
Bancroft PLLC
1919 M Street N.W. Suite 470
Washington, DC 20036

William J. O’Shaughnessy, Esq.
Richard Hernandez, Esq.
McCarter & English LLP
100 Mulberry Street
Four Gateway Center, 14th Floor
Newark, NJ 07102

Jeffrey A. Mishkin, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036

Attorneys for Appellees National Collegiate Athletic
Association, National Basketball Association, National




                             6
Football League, National Hockey League, and Office of the
Commissioner of Baseball d/b/a Major League Baseball


Paul J. Fishman, Esq. [ARGUED]
Office of the United States Attorney
District of New Jersey
970 Broad Street, Room 700
Newark, NJ 07102

Peter J. Phipps, Esq.
Scott McIntosh, Esq.
United States Department of Justice
Civil Division
P.O. Box 883
Ben Franklin Station
Washington, DC 20044

Attorneys for Intervenor United States of America

Christopher S. Dodrill, Esq.
Elbert Lin, Esq.
Attorney General of West Virginia
State Capitol Complex
Building 1, Room E-26
Charleston, WV 25305


Attorneys for Amici Curiae States of West Virginia, Georgia,
and Kansas, and the Commonwealth of Virginia in Support of
Appellants and Reversal

                      _____________




                              7
                 OPINION OF THE COURT
                     _____________

FUENTES, Circuit Judge:

       Betting on sports is an activity that has unarguably

increased in popularity over the last several decades. Seeking

to address instances of illegal sports wagering within its

borders and to improve its economy, the State of New Jersey

has sought to license gambling on certain professional and

amateur sporting events. A conglomerate of sports leagues,

displeased at the prospect of State-licensed gambling on their

athletic contests, has sued to halt these efforts. They contend,

alongside the United States as intervening plaintiff, that New

Jersey’s proposed law violates a federal law that prohibits

most states from licensing sports gambling, the Professional

and Amateur Sports Protection Act of 1992 (PASPA), 28

U.S.C. § 3701 et seq.




                               8
       In defense of its own sports wagering law, New Jersey

counters that the leagues lack standing to bring this case

because they suffer no injury from the State’s legalization of

wagering on the outcomes of their games. In addition,

alongside certain intervening defendants, New Jersey argues

that PASPA is beyond Congress’ Commerce Clause powers

to enact and that it violates two important principles that

underlie our system of dual state and federal sovereignty: one

known as the “anti-commandeering” doctrine, on the ground

that PASPA impermissibly prohibits the states from enacting

legislation to license sports gambling; the other known as the

“equal sovereignty” principle, in that PASPA permits Nevada

to license widespread sports gambling while banning other

states from doing so. The District Court disagreed with each

of these contentions, granted summary judgment to the

leagues, and enjoined New Jersey from licensing sports

betting.




                               9
       On appeal, we conclude that the leagues have Article

III standing to enforce PASPA and that PASPA is

constitutional. As will be made clear, accepting New Jersey’s

arguments on the merits would require us to take several

extraordinary steps, including: invalidating for the first time

in our Circuit’s jurisprudence a law under the anti-

commandeering principle, a move even the United States

Supreme Court has only twice made; expanding that principle

to suspend commonplace operations of the Supremacy Clause

over state activity contrary to federal laws; and making it

harder for Congress to enact laws pursuant to the Commerce

Clause if such laws affect some states differently than others.

       We are cognizant that certain questions related to this

case—whether gambling on sporting events is harmful to the

games’ integrity and whether states should be permitted to

license and profit from the activity—engender strong views.

But we are not asked to judge the wisdom of PASPA or of




                               10
New Jersey’s law, or of the desirability of the activities they

seek to regulate. We speak only to the legality of these

measures as a matter of constitutional law. Although this

“case is made difficult by [Appellants’] strong arguments” in

support of New Jersey’s law as a policy matter, see Gonzales

v. Raich, 545 U.S. 1, 9 (2005), our duty is to “say what the

law is,” Marbury v. Madison, 1 Cranch 137, 177 (1803). “If

two laws conflict with each other, the courts must decide on

the operation of each.” Id. New Jersey’s sports wagering law

conflicts with PASPA and, under our Constitution, must

yield. We will affirm the District Court’s judgment.

                               I. LEGAL FRAMEWORK

       Wagering on sporting events is an activity almost as

inscribed in our society as participating in or watching the

sports themselves. New Jersey tells us that sports betting in

the United States—most of it illegal—is a $500 billion dollar

per year industry. And scandals involving the rigging of




                               11
sporting contests in the interest of winning a wager are as old

as the games themselves: the infamous Black Sox scandal of

the 1919 World Series, or Major League Baseball’s (“MLB”)

lifetime ban on all-time hits leader Pete Rose for allegedly

wagering on games he played in come to mind. And the

recent prosecution of Tim Donaghy, a National Basketball

Association (“NBA”) referee who bet on games that he

officiated, reminds us of problems that may stem from

gambling.

       However, despite its pervasiveness, few states have

ever licensed gambling on sporting events. Nevada alone

began permitting widespread betting on sporting events in

1949 and just three other states—Delaware, Oregon, and

Montana—have on occasion permitted limited types of

lotteries tied to the outcome of sporting events, but never

single-game betting. Sports wagering in all forms,

particularly State-licensed wagering, is and has been illegal




                              12
elsewhere. See, e.g., 18 Pa. Cons. Stat. Ann. § 5513; Del.

Code Ann. tit. 11, § 1401, et seq. Congress took up and

eventually enacted PASPA in 1992 in response to increased

efforts by states to begin licensing the practice.

A.     The Professional and Amateur Sports Protection

Act of 1992

       PASPA’s key provision applies for the most part

identically to “States” and “persons,” providing that neither

may

       sponsor, operate, advertise, or promote . . . a
       lottery, sweepstakes, or other betting, gambling,
       or wagering scheme based directly or indirectly
       (through the use of geographical references or
       otherwise), on one or more competitive games
       in which amateur or professional athletes
       participate, or are intended to participate, or on
       one or more performances of such athletes in
       such games.

28 U.S.C. § 3702. The prohibition on private persons is

limited to any such activity conducted “pursuant to the law or

compact of a governmental entity,” id. § 3702(2), while the




                               13
states are subject to an additional restriction: they may not

“license[] or authorize by law or compact” any such gambling

activities, id. §§ 3702(1), 3701.

       PASPA contains three relevant exceptions—a

“grandfathering” clause that releases Nevada from PASPA’s

grip, see id. § 3704(a)(2), a clause that permitted New Jersey

to license sports wagering in Atlantic City had it chosen to do

so within one year of PASPA’s enactment, see id.

§ 3704(a)(3), and a grandfathering provision permitting states

like Delaware and Oregon to continue the limited “sports

lotteries” that they had previously conducted, see id.

§ 3704(a)(1). PASPA provides for a private right of action

“to enjoin a violation [of the law] . . . by the Attorney General

or by a . . . sports organization . . . whose competitive game is

alleged to be the basis of such violation.” Id. § 3703.

       Only one Court of Appeals has decided a case under

PASPA—ours. In Office of the Commissioner of Baseball v.




                               14
Markell we held that PASPA did not permit Delaware to

license single-game betting because the relevant

grandfathering provision for Delaware permitted only

lotteries consisting of multi-game parlays on NFL teams. 579

F.3d 293, 304 (3d Cir. 2009). This is the first case addressing

PASPA’s constitutionality.

       The Act’s legislative history is sparse but mostly

consistent with the foregoing. The Report of the Senate

Judiciary Committee makes clear that PASPA’s purpose is to

“prohibit sports gambling conducted by, or authorized under

the law of, any State or governmental entity” and to “stop the

spread of State-sponsored sports gambling.” Sen. Rep. 102-

248, at 4, reprinted in 1992 U.S.C.C.A.N. 3553, 3555

(“Senate Report”). The Senate Report specifically notes

legislators’ concern with “State-sponsored” and “State-

sanctioned” sports gambling. Id. at 3555.




                              15
       The Senate Report catalogues what the Committee

believed were some of the problems arising from sports

gambling. Importantly, the Committee noted its concern for

“the integrity of, and public confidence in, amateur and

professional sports” and its concern that “[w]idespread

legalization of sports gambling would inevitably promote

suspicion about controversial plays and lead fans to think ‘the

fix was in’ whenever their team failed to beat the point-

spread.” Id. at 3556. The Senate Report also stated its

concurrence with the then-director of New Jersey’s Division

of Gaming Enforcement’s statement that “most law

enforcement professionals agree that legalization has a

negligible impact on, and in some ways enhances, illegal

markets.” Id. at 3558. This is so because “many new

gamblers will . . . inevitably . . . seek to move beyond lotteries

to wagers with higher stakes and more serious consequences.”

Id.




                               16
       The Senate Report also explains the Committee’s

conclusion that “[s]ports gambling is a national problem”

because “[t]he moral erosion it produces cannot be limited

geographically” given the thousands who earn a livelihood

from professional sports and the millions who are fans of

them, and because “[o]nce a State legalizes sports gambling,

it will be extremely difficult for other States to resist the

lure.” Id. at 3556. Finally, it notes that PASPA exempts

Nevada because the Committee did not wish to “threaten

[Nevada’s] economy,” or of the three other states that had

chosen in the past to enact limited forms of sports gambling.

Id. at 3559.

B.     Sports Gambling in New Jersey Since PASPA Was

Enacted

       Although New Jersey in its discretion chose not to

avail itself of PASPA’s exemption within the one-year

window, “[o]ver the course of the next two decades . . . the




                                17
views of the New Jersey voters regarding sports wagering

evolved.” Br. of Appellants Sweeney, et al. 4. In 2010, the

New Jersey Legislature held public hearings during which it

heard testimony that regulated sports gambling would

generate much-needed revenues for the State’s casinos and

racetracks, and during which legislators expressed a desire to

“to stanch the sports-wagering black market flourishing

within [New Jersey’s] borders.” Br. of Appellants Christie, et

al. 13 (“N.J. Br.”). The Legislature ultimately decided to

hold a referendum which would result in an amendment to the

State’s Constitution permitting the Legislature to “authorize

by law wagering. . . on the results of any professional,

college, or amateur sport or athletic event.” N.J. Const. Art.

IV, § VII, ¶ 2 (D), (F). The measure was approved by the

voters, and the Legislature later enacted the law that is now

asserted to be in violation of PASPA—the “Sports Wagering

Law,” which permits State authorities to license sports




                              18
gambling in casinos and racetracks and casinos to operate

“sports pools.” N.J.S.A. 5:12A-1 et seq.; see also N.J.A.C.

§ 13:69N-1.1 et seq. (regulations implementing the law).

              II. PROCEDURAL HISTORY

      The NBA, MLB, the National Collegiate Athletic

Association (“NCAA”), the National Football League

(“NFL”), and the National Hockey League (“NHL”)

(collectively, the “Leagues”), sued New Jersey Governor

Chris Christie, New Jersey’s Racing Commissioner, and New

Jersey’s Director of Gaming Enforcement (the “State” or

“New Jersey”), under 28 U.S.C. § 2703, asserting that the

Sports Wagering Law is invalidated by PASPA. The New

Jersey Senate Majority Leader Stephen Sweeney and House

Speaker Sheila Oliver intervened as defendants, alongside the

New Jersey Thoroughbred Horsemen’s Association, the

owner of the Monmouth Park Racetrack, a business where




                             19
sports gambling would occur under the Sports Wagering Law

(the “NJTHA”) (collectively, “Appellants”).

       The State moved to dismiss for lack of standing and

the District Court ordered expedited discovery on that

question. After the completion of discovery and oral

arguments, the District Court concluded that the Leagues

have standing. Nat’l Collegiate Athletic Ass’n v. Christie,

No. 12-4947, 2012 WL 6698684 (D.N.J. Dec. 21, 2012)

(“NCAA I”).

       With the constitutionality of PASPA then squarely at

issue, the District Court invited the United States to intervene

pursuant to 28 U.S.C. § 2403. The District Court ultimately

upheld PASPA’s constitutionality, granted summary

judgment to the Leagues, and enjoined the Sports Wagering

Law from going into effect. Nat’l Collegiate Athletic Ass’n v.

Christie, __ F. Supp. 2d __, 2013 WL 772679 (D.N.J. Feb.

28, 2013) (“NCAA II”). This expedited appeal followed.




                               20
    III. JURISDICTION: WHETHER THE LEAGUES
                  HAVE STANDING

       The District Court had subject-matter jurisdiction

pursuant to 28 U.S.C. § 1331, and we have appellate

jurisdiction over its final judgment under § 1291. Our

jurisdiction, however, is limited by the Constitution’s “cases”

and “controversies” requirement. U.S. CONST., art. III, § 2.

To satisfy this jurisdictional limitation, the party invoking

federal court authority must demonstrate that he or she has

standing to bring the case.1

       The Leagues argue they have standing because their

own games are the subject of the Sports Wagering Law.

They also contend that the law will increase the total amount

1
       The United States notes there may be questions as to
whether the District Court’s injunction is an appealable final
order because it does not specify what steps the State must
undertake to comply with the injunction, but we conclude that
the injunction is an appealable final order because the merits
opinion describes what the State must do—refrain from
licensing sports gambling. See NCAA II, 2013 WL 772679, at
*25.




                               21
of gambling on sports available, thereby souring the public’s

perception of the Leagues as people suspect that games are

affected by individuals with a perhaps competing hidden

monetary stake in their outcome. Appellants counter that the

Leagues cannot show a concrete, non-speculative injury from

any potential increase in legal gambling.

       The District Court granted summary judgment to the

Leagues, reasoning that Markell supports a holding that the

Leagues have standing, and that reputational injury is a

legally cognizable harm that may confer standing. It also

found sufficient facts in the record to conclude that the Sports

Wagering Law will result in an increase in fans’ negative

perceptions of the Leagues. We review de novo the legal

conclusion that the Leagues have standing, and we review for

clear error any factual findings underlying the District Court’s

determination. Marion v. TDI Inc., 591 F.3d 137, 146 (3d

Cir. 2010).




                              22
A.     The Effect of Markell

       Markell, like this case, was a lawsuit by the Leagues to

stop a state from licensing single-game betting on the

outcome of sporting events. In Markell we “beg[a]n [our

analysis], as always, by considering whether we ha[d]

jurisdiction to hear [the] appeal,” and later concluded that we

did have jurisdiction. 579 F.3d at 297, 300. But, contrary to

the Leagues’ suggestion, our analysis was limited to whether

we had appellate jurisdiction under 28 U.S.C. § 1292(a). See

id. We did not explicitly consider Article III standing, and a

“drive-by jurisdictional ruling, in which jurisdiction has been

assumed by the parties . . . does not create binding

precedent.” United States v. Stoerr, 695 F.3d 271, 277 n.5

(3d Cir. 2012) (internal quotation marks and alterations

omitted). Therefore, we will not rely on Markell for our

standing analysis.

B.     Standing Law Generally




                               23
       Under the familiar three-part test, to establish standing,

a plaintiff must show (1) an “injury in fact,” i.e., an actual or

imminently threatened injury that is “concrete and

particularized” to the plaintiff; (2) causation, i.e., traceability

of the injury to the actions of the defendant; and (3)

redressability of the injury by a favorable decision by the

Court. Summers v. Earth Island Inst., 555 U.S. 488, 493

(2009).

       Causation and redressability may be met when “a party

. . . challenge[s] government action that permits or authorizes

third-party conduct that would otherwise be illegal in the

absence of the Government’s action.” Nat’l Wrestling

Coaches Ass’n v. Dep’t of Educ., 366 F.3d 930, 940-41 (D.C.

Cir. 2004). Here, the Leagues do not purport to enjoin third

parties from attempting to fix games. The Leagues have sued

to block the Sports Wagering Law, which they assert will

result in a taint upon their games, and is a law that by




                                24
definition constitutes state action to license conduct that

would not otherwise occur. Under the reasoning of National

Wrestling Coaches, causation and redressability are thus

satisfied, and all arguments implicitly aimed at those two

prongs are suspect.

       Accordingly, we focus on the injury-in-fact

requirement, the “contours of [which], while not precisely

defined, are very generous.” Bowman v. Wilson, 672 F.2d

1145, 1151 (3d Cir. 1982). Indeed, all that Article III requires

is an identifiable trifle of injury, United States v. Students

Challenging Regulatory Agency Procedures, 412 U.S. 669,

690 n.14 (1973), which may exist if the plaintiff “has . . . a

personal stake in the outcome of [the] litigation.” The Pitt

News v. Fisher, 215 F.3d 354, 360 (3d Cir. 2000); see also

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 n.1 (1992)

(noting that to satisfy the injury-in-fact requirement the

“injury must affect the plaintiff in a personal and individual




                                25
way”). To meet this burden, the Leagues must present

evidence “in the same way as [for] any other matter on which

[they] bear[] the burden of proof.” Lujan, 504 U.S. at 561.

C.     Whether the Sports Wagering Law Causes the

Leagues An Injury In Fact

       As noted, the Leagues offer two independent bases for

standing: that the Sports Wagering Law makes the Leagues’

games the object of state-licensed gambling and that they will

suffer reputational harm if such activity expands. We address

each in turn.

      1.   The Leagues are essentially the object of the
Sports Wagering Law

       Injury in fact may be established when the plaintiff

himself is the object of the action at issue. Id. Thus, the

Leagues are correct that if the Sports Wagering Law is

directed at them, the injury-in-fact requirement is satisfied.




                               26
       Fairly read, however, the Sports Wagering Law does

not directly regulate the Leagues, but instead regulates the

activities that may occur at the State’s casinos and racetracks.

We thus hesitate to conclude that the Leagues may rely solely

on the existence of the Sports Wagering Law to show injury.

But that is not to say that we are glib with respect to one of

the main purposes of the law: to use the Leagues’ games for

profit. Cf. NFL v. Governor of Del., 435 F. Supp. 1372, 1378

(D. Del. 1972) (Stapleton, J.) (explaining that Delaware’s

sports lottery sought to use the NFL’s “schedules, scores and

public popularity” to “mak[e] profits [Delaware] [c]ould not

make but for the existence of the NFL”). The Sports

Wagering Law is thus, in a sense, as much directed at the

Leagues’ events as it is aimed at the casinos. This is not a

generalized grievance like those asserted by environmental

groups over regulation of wildlife in cases where the Supreme

Court has found no standing, such as in Lujan or Summers.




                               27
The law here aims to license private individuals to cultivate

the fruits of the Leagues’ labor.

       Appellants counter that the Leagues’ interest in not

seeing their games subject to wagering is a non-cognizable

“claim for the loss of psychic satisfaction.” N.J. Br. at 31

(citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,

107 (1998)). But the holding in Steel Company was that a

claim for psychic satisfaction did not present a redressable

injury. In that case, a private plaintiff sought a payment into

the U.S. Treasury by a private company that had violated

federal law, and asserted that such was a redressable injury

because the plaintiff would feel “psychic satisfaction” in

seeing the payment made. See Steel Co., 523 U.S. at 107.

The case is thus inapposite here, where redressability is

established because the Leagues assert harm from the very

government action they seek to enjoin—the enforcement of

the Sports Wagering Law. Moreover, the Leagues do not




                               28
assert merely psychic, but reputational harm, a very real and

very redressable injury.

        Appellants also argue that because the Leagues do not

have a proprietary interest in the outcomes of their games

they may not seek to prevent others from profiting from them.

This contention relies on the holding in NFL v. Governor of

Delaware, that a Delaware lottery based on the outcome of

NFL games did not constitute a misappropriation of the

NFL’s property. 435 F. Supp. at 1378-79. But here the

Leagues do not complain of an invasion of any proprietary

interest, but only refer to the fact of appropriation of their

labor to show that the Sports Wagering Law is directed at

them.

        2.    Reputational Harm as Injury In Fact

        The Leagues may also meet their burden of

establishing injury from a law aimed at their games by

proving that the activity sanctioned by that law threatens to




                                29
cause them reputational harm amongst their fans and the

public.

                (a)    Reputation Harm Is a Legally

Cognizable Injury

          As a matter of law, reputational harm is a cognizable

injury in fact. The Supreme Court so held in Meese v. Keene,

where it concluded that a senator who wished to screen films

produced by a foreign company had standing to challenge a

law requiring the identification of such films as foreign

“political propaganda” because the label could harm his

reputation with the public and hurt his chances at reelection.

481 U.S. 465, 473-74 (1987). Essentially, the senator

challenged his unwanted association with an undesirable

label. Our cases have also recognized that reputational harm

is an injury sufficient to confer standing. See, e.g., Bowers v.

Nat’l Collegiate Athletic Ass’n, 475 F.3d 524, 542-43 (3d Cir.

2007) (concluding that an attorney has standing to challenge a




                                 30
public reprimand because the sanction “affect[s] [his]

reputation”); Doe v. Nat’l Bd. of Med. Exam’rs, 199 F.3d 146,

153 (3d Cir. 1999) (holding that a student had standing to

challenge a rule requiring that he be identified as disabled

because such label could sour the perception of him by

“people who can affect his future and his livelihood”).

       The Leagues’ claim of injury is identical to that of the

plaintiffs in Keene and Doe: they are harmed by their

unwanted association with an activity they (and large portions

of the public) disapprove of—gambling. Appellants do not

dispute this legal premise, but attack the strength of the

evidence that the Leagues have proffered to tie the Sports

Wagering Law to the reputational harm they assert. These

arguments overstate what the Leagues must show to

demonstrate reputational harm in this context and, in any

case, ignore the strength of the proffered evidence.




                               31
              (b)    The Evidence In the Record Supports
                     the District Court’s Conclusion that
                     Reputational Harm Will Occur

       To be sure, at the summary judgment stage, mere

allegations of harm are insufficient and specific facts are

required. See Lujan, 504 U.S. at 561. And a plaintiff’s claim

of fear of reputational harm must always be “based in

reality.” Doe, 199 F.3d at 153. But the “nature and extent of

facts that must be averred” depends on the nature of the

asserted injury. Lujan, 504 U.S. at 561-62. No one would

doubt, for example, that an individual forced to wear a scarlet

“A” on her clothing has standing to challenge that action

based on reputational harm. Indeed, that was the import of

our holding in Doe where, after discounting all of the

evidence presented to prove that others’ perception of the

plaintiff as disabled could harm him, we concluded that his

fear of reputational harm based on an unwanted and

stigmatizing label was nevertheless based “in reality.” 199




                               32
F.3d at 153. In Keene, by contrast, where the reputational

harm from being associated with “foreign political

propaganda” was not as intuitive, the Supreme Court held that

an undisputed expert opinion that such labels may stigmatize

individuals was sufficient to make the required injury-in-fact

showing. 481 U.S. at 490. This suggests a spectrum wherein

the sufficiency of the showing that must be made to establish

reputational harm depends on the circumstances of each case.

Here, the reputational harm that results from increasingly

associating the Leagues’ games with gambling is fairly

intuitive.

       For one, the conclusion that there is a link between

legalizing sports gambling and harm to the integrity of the

Leagues’ games has been reached by several Congresses that

have passed laws addressing gambling and sports, see, e.g.,

H.R. Rep. No. 88-1053 (1963) (noting that when gambling

interests are involved, the “temptation to fix games has




                              33
become very great,” which in turn harms the honesty of the

games); Senate Report at 3555 (noting that PASPA was

necessary to “maintain the integrity of our national pastime”).

It is, indeed, the specific conclusion reached by the Congress

that enacted PASPA, as reflected by the statutory cause of

action conferred to the Leagues to enforce the law when their

individual games are the target of state-licensed sports

wagering. See 28 U.S.C. § 3703. And, presumably, it has

also been at least part of the conclusions of the various state

legislatures that have blocked the practice throughout our

history.

       But even if polls like in Keene were always required in

reputational harm cases, the Leagues have met that burden.

The record is replete with evidence showing that being

associated with gambling is stigmatizing, regardless of

whether the gambling is legal or illegal. Before the District

Court were studies showing that: (1) some fans from each




                               34
League viewed gambling as a problem area for the Leagues,

and some fans expressed their belief that game fixing most

threatened the Leagues’ integrity [App. 1605-06]; (2) some

fans did not want a professional sports franchise to open in

Las Vegas, and some fans would be less likely to spend

money on the Leagues if that occurred; and (3) a large

number of fans oppose the expansion of legalized sports

betting. [2293-98.] This more than suffices to meet the

Leagues’ evidentiary burden under Keene and Doe—being

associated with gambling is undesirable and harmful to one’s

reputation.

        Although the Leagues could end their injury in fact

proffer there, they also set forth evidence establishing a clear

link between the Sports Wagering Law and increased

incentives for game-rigging. First, the State’s own expert

noted that state-licensing of sports gambling will result in an

increase in the total amount of (legal plus illegal) gambling




                               35
on sports. [App. 325]. Second, a report by the National

Gambling Impact Study Commission, prepared at the behest

of Congress in 1999, explains that athletes are “often tempted

to bet on contests in which they participate, undermining the

integrity of sporting contests.” App. 743. Third, there has

been at least one instance of match-fixing for NCAA games

as a result of wagers placed through legitimate channels, and

several as a result of wagers placed in illegal markets for most

of the Leagues, and NCAA players have affected or have

been asked to affect the outcome of games “because of

gambling debt.” App. 2245. Thus, more legal gambling

leads to more total gambling, which in turn leads to an

increased incentive to fix or attempt to fix the Leagues’

matches.

       This evidence, together, permits the factual conclusion

that being associated with gambling is a stigmatizing label

and that, to the extent that the Sports Wagering Law will




                              36
increase the total amount of gambling as New Jersey’s expert

expects, it will increase some fans’ “negative perceptions [of

the Leagues] attributed to game fixing and gambling.” NCAA

I, 2013 WL 6698684, at *6. We discern no clear error in the

District Court’s factual conclusions as derived from these

surveys and reports.2

       3.     Appellants’ Counterarguments

       Appellants posit that the Leagues cannot establish

injury based on any stigma that may attach to wagering,

because fans would not think negatively of the Leagues given


2
        More fundamentally, it is clear to us that gambling and
match-fixing scandals tend to tarnish the Leagues’
reputations. Media reports to that effect abound. To take but
one, after the Tim Donaghy NBA gambling and game-fixing
scandal, commentators noted that “the integrity of the
[NBA’s] games just took a major hit.” J.A. Adande, Ref
investigation only adds to bad perception of NBA, ESPN.com,
July 19, 2007,
http://sports.espn.go.com/nba/columns/story?id=2943704. It
is simply untenable to hold that the Leagues have not
identified a trifle of reputational harm from an increase in
even legal or licensed sports gambling.




                              37
that it is the State that is licensing the activity against the

Leagues’ wishes. But as then-Circuit Judge Scalia explained,

an argument that the “public reaction [to] the alleged harm . .

. is an irrational one . . . is irrelevant to the question of core,

constitutional injury-in-fact, which requires no more than de

facto causality.” Block v. Meese, 793 F.2d 1303, 1309 (D.C.

Cir. 1986).

       We also find unpersuasive the contention that the

increase in incentives to rig the outcome of the Leagues’

games cannot give rise to standing because they depend on

unknown actions of third parties. The Leagues do not seek to

enjoin individuals from rigging games; they seek to enjoin

New Jersey’s law. That a third party’s action may be

necessary to complete the complained-of harm does not

negate the existence of an injury in fact from the Sports

Wagering Law or negate causation and redressability. “It is

impossible to maintain . . . that there is no standing to sue




                                 38
regarding action of a defendant which harms the plaintiff only

through the reaction of third persons. If that principle were

true, it is difficult to see how libel actions or suits for

inducing breach of contract could be brought in federal court.

. . .” Id. Thus, “the traceability requirement [may be] met

even where the conduct in question might not have been a

proximate cause of the harm.” Edmonson v. Lincoln Nat’l

Life Ins. Co., __ F.3d __, No. 12-1581, 2013 WL 4007553,

*7 (3d Cir. Aug. 7, 2013) (citing The Pitt News, 215 F.3d at

360-61).3


3
        Appellants rely almost exclusively on Simon v. East
Kentucky Welfare Rights Organization, 426 U.S. 26 (1976),
for the proposition that the reputational injury at issue here is
insufficient because it “result[s] ‘from the independent action
of some third party not before the court.’” N.J. Br. at 23
(quoting Simon, 426 U.S. at 41-42). This argument greatly
overstates the effect of Simon. There, a group of indigent
individuals brought suit against the IRS, asserting that the
IRS’s tax designation of certain hospitals harmed them by
making it less likely that the hospitals would provide them
free services. The Supreme Court concluded that the
plaintiffs lacked standing because it was “purely speculative




                                 39
       Appellants also assert that granting summary judgment

to the Leagues was improper because the effect of the studies

and opinion polls was disputed by Appellants’ own evidence.

In particular, they point to evidence that (1) the Leagues have

been economically prospering despite pervasive unregulated

sports gambling and state-licensed sports gambling in

Nevada; and (2) some individuals would have no interest in

the Leagues’ product unless they had a monetary interest in

the outcome of games. But these arguments, which sound

more like an appeal to commonsense with which, no doubt,

many will agree as a policy matter, do not legally deprive the




whether the denials of services . . . fairly can be traced to [the
IRS’ actions] or instead result from decisions made by the
hospitals without regard to the tax implications.” Simon, 426
U.S. at 42-43. But here we are dealing with a law that
licenses conduct that casinos could not otherwise undertake
under the State’s auspices, and thus the third party’s actions
are not truly independent of the State’s conduct. See Nat’l
Wrestling Coaches Ass’n, 366 F.3d at 941.




                                40
Leagues of standing and are insufficient to raise a genuine

issue of material fact.

       A plaintiff does not lose standing to challenge an

otherwise injurious action simply because he may also derive

some benefit from it. Our standing analysis is not an

accounting exercise and it does not require a decision on the

merits. See, e.g., Denney v. Deutsche Bank AG, 443 F.3d

253, 265 (2d Cir. 2006) (noting that “the fact that an injury

may be outweighed by other benefits, while often sufficient to

defeat a claim for damages, does not negate standing”); see

also 13A CHARLES A. WRIGHT & ARTHUR MILLER, FED.

PRAC. & PROC. JURIS. 3d § 3531.4, 147 (3d ed. 2008). Nor

must the Leagues construct counterfactuals analyzing whether

they would have done better if PASPA had instituted a

complete ban of state-licensed sports gambling or,

conversely, worse if PASPA had not existed. And that fans

may still buy tickets is not inconsistent with the notion that




                               41
the Leagues’ esteem suffers in the eyes of fans, which

requires the Leagues to take efforts to rehabilitate their image.

That alone establishes injury in fact; that the Leagues may

have been successful at rehabilitating their images does not

deprive them of standing. See, e.g., Keene, 481 U.S. at 475

(“[T]he need to take . . . affirmative steps to avoid the risk of

harm to [one’s] reputation constitutes a cognizable injury.”).

       As a last resort, Appellants question the Leagues’

commitment to their own argument that state-licensed sports

wagering harms them, noting that the Leagues hold events in

jurisdictions, such as Canada and England, where gambling

on sports is licensed, and that they promote and profit from

products that are akin to gambling on sports, such as pay-to-

play fantasy leagues. But standing is not defeated by a

plaintiff’s alleged unclean hands and does not require

balancing the equities. That the Leagues may believe that

holding events in Canada and England is not injurious to




                               42
them does not negate that harm may arise from an expansion

of sports wagering to the entire country. The same can be

said of the Leagues’ promotion of fantasy sports, even if we

accept that these activities are akin to head-to-head

gambling.4 And, as even Appellants recognize, it is not the

Leagues’ subjective beliefs that control. See Lujan, 504 U.S.

at 564.

                               ***

          That the Leagues have standing to enforce a

prohibition on state-licensed gambling on their athletic

contests seems to us a straightforward conclusion, particularly

4
        We note, however, the legal difference between paying
fees to participate in fantasy leagues and single-game
wagering as contemplated by the Sports Wagering Law. See
Humphrey v. Viacom, Inc., No. 06-2768 (DMC), 2007 WL
1797648, at *9 (D.N.J. June 20, 2007) (holding that fantasy
leagues that require an entry fee are not subject to anti-betting
and wagering laws); Las Vegas Hacienda, Inc. v. Gibson, 359
P.2d 85, 86-87 (Nev. 1961) (holding that a “hole-in-one”
contest that required an entry fee was a prize contest, not a
wager).




                                43
given the proven stigmatizing effect of having sporting

contests associated with gambling, a link that is confirmed by

commonsense and Congress’ own conclusions.5

                     IV. THE MERITS

       We turn now to the merits. The centerpiece of

Appellants and amici’s attack on PASPA is that it

impermissibly commandeers the states. But at least one party

raises the spectre that PASPA is also beyond Congress’

authority under the Commerce Clause of the U.S.

Constitution. We thus examine first whether Congress may

even regulate the activities that PASPA governs. Only after

concluding that Congress may do so can we consider

5
        We also note that, although the United States’
intervention does not always give us jurisdiction, a court may
treat intervention as a separate suit over which it has
jurisdiction, if the intervenor has standing, particularly when
the intervenor enters the proceedings at an early stage. See,
e.g., Disability Advocates, Inc. v. New York Coal. For
Assisted Living, Inc., 675 F.3d 149, 161 (2d Cir. 2012); Fuller
v. Volk, 351 F.2d 323, 328 (3d Cir. 1965). Thus, the United
States’ intervention independently supports our jurisdiction.




                              44
whether, in exercising its affirmative powers, Congress

exceed a limitation imposed in the Constitution, such as by

the anti-commandeering and equal sovereignty principles.

See, e.g., Reno v. Condon, 528 U.S. 141, 148-49 (2000)

(asking, first, whether a law was within Commerce Clause

powers and, second, whether the law violated the Tenth

Amendment).6

A.    Whether PASPA is Within Congress’ Commerce

Clause Power

      1.     Modern Commerce Clause Law

      Among Congress’ enumerated powers in Article I is

the ability to “regulate Commerce with foreign Nations, and

among the several States, and with the Indian Tribes.” U.S.

6
       We review de novo a determination regarding
PASPA’s constitutionality, Gov’t of V.I. v. Steven, 134 F.3d
526, 527 (3d Cir. 1998), and begin with the “time-honored
presumption that [an act of Congress] is a constitutional
exercise of legislative power.” Reno, 528 U.S. at 148
(internal quotation marks omitted) (quoting Close v.
Glenwood Cemetery, 107 U.S. 446, 475 (1883)).




                             45
CONST., Art. I., § 8, cl. 3. As is well-known, since NLRB v.

Jones & Laughlin Steel Corporation, 301 U.S. 1 (1937), the

Commerce Clause has been construed to give Congress

“considerabl[e] . . . latitude in regulating conduct and

transactions.” United States v. Morrison, 529 U.S. 598, 608

(2000). For one, Congress may regulate an activity that

“substantially affects interstate commerce” if it “arise[s] out

of or [is] connected with a commercial transaction.” United

States v. Lopez, 514 U.S. 549, 559 (1995). By contrast,

regulations of non-economic activity are disfavored. Id. at

567 (striking down a law regulating possession of weapons

near schools); see also Morrison, 529 U.S. at 613

(invalidating a law regulating gender-motivated violence).

       2.     Gambling and the Leagues’ Contests,
              Considered Separately or Together,
              Substantially Affect Interstate Commerce




                               46
       Guided by these principles, it is self-evident that the

activity PASPA targets, state-licensed wagering on sports,

may be regulated consistent with the Commerce Clause.

       First, both wagering and national sports are economic

activities. A wager is simply a contingent contract involving

“two or more . . . parties, having mutual rights in respect to

the money or other thing wagered.” Gibson, 359 P.2d at 86;

see also N.J. Stat. Ann. §§ 5:12-21 (defining gambling as

engaging in a game “for money, property, checks, or any

representative of value”). There can also be no doubt that the

operations of the Leagues are economic activities, as they

preside essentially over for-profit entertainment. See, e.g.,

App. 1444 (NFL self-describing its “complex business model

that includes a diverse range of revenue streams, which

contribute . . . to company profitability”).

       Second, there can be no serious dispute that the

professional and amateur sporting events at the heart of the




                               47
Leagues’ operations “substantially affect” interstate

commerce. The Leagues are associations comprised of

thousands of clubs and members, [App. 105], which in turn

govern the operations of thousands of sports teams organized

across the United States, competing for fans and revenue

across the country. “Thousands of Americans earn a . . .

livelihood in professional sports. Tens of thousands of others

participate in college sports.” Senate Report at 3557. Indeed,

some of the Leagues hold sporting events abroad, affecting

commerce with Foreign Nations.

       Third, it immediately follows that placing wagers on

sporting events also substantially affects interstate commerce.

As New Jersey indicates, Americans gamble up to $500

billion on sports each year. [App. 330-31]. And whatever

effects gambling on sports may have on the games

themselves, those effects will plainly transcend state

boundaries and affect a fundamentally national industry.




                              48
Accordingly, we have deferred to Congressional

determinations that “gambling involves the use and has an

effect upon interstate commerce.” United States v. Riehl, 460

F.2d 454, 458 (3d Cir. 1972).

       At bottom, it is clear that PASPA is aimed at an

activity that is “quintessentially economic” and that has

substantial effects on interstate commerce. See Raich, 545

U.S. at 19-20. Prohibiting the state licensing of this activity

is thus a “rational . . . means of regulating commerce” in this

area and within Congress’ power under the Commerce

Clause. Id. at 26.7

       3.     PASPA Does Not Unconstitutionally
              Regulate Purely Local Activities



7
       But see Federal Baseball Club of Balt. v. Nat’l League
of Prof’l Base Ball Clubs, 259 U.S. 200, 208-09 (1922)
(describing MLB’s business as “giving exhibitions of base
ball, which are purely state affairs,” and concluding that
baseball is not in interstate commerce for purposes of the
Sherman Antitrust Act).




                                49
       Appellants nevertheless assert that PASPA is

unconstitutional because it “reaches unlimited betting activity

. . . that cannot possibly affect interstate commerce . . . [such

as] a casual bet on a Giants-Jets football game between

family members.” Br. of NJTHA at 34. Parsing words from

the statute, they insist PASPA reaches these activities because

it prohibits betting in “competitive games” involving

“amateur or professional athletes.” 28 U.S.C. § 3702. This

argument is meritless.

       For one, PASPA on its face does not reach the

intrastate activities that Appellants contend it does. PASPA

prohibits only gambling “schemes” and only those carried out

“pursuant to law or compact.” 28 U.S.C. § 3702. The

activities described in Appellants’ examples are nor carried

out pursuant to state law, or pursuant to “a systemic plan; a

connected or orderly arrangement . . . [or] [a]n artful plot or




                                50
plan.” Black’s Law Dictionary (9th Ed. 2009) (defining

“scheme”).

       Moreover, even entertaining that PASPA somehow

reaches these activities, Congressional action over them is

permissible if Congress has a “rational basis” for concluding

that the activity in the aggregate has a substantial effect on

interstate commerce. Raich, 545 U.S. at 22. The rule of an

unbroken line from Wickard v. Filburn, 317 U.S. 111 (1942),

to Raich—respectively upholding limitations on growing

wheat at home and personal marijuana consumption—is that

when it comes to legislating economic activity, Congress can

regulate “even activity that is purely intrastate in character . . .

where the activity, combined with like conduct by other

similarly situated, affects commerce among the States or with

foreign nations.” Nat’l League of Cities v. Usery, 426 U.S.

833, 840 (1976), overruled on other grounds by Garcia v. San

Antonio Metro. Transit Auth., 469 U.S. 528 (1985)




                                51
(alterations omitted). And there can be no doubt that

Congress had a rational basis to conclude that the intrastate

activities at issue substantially affect interstate commerce,

given the reach of gambling, sports, and sports wagering into

the far corners of the economies of the states, documented

above.8

       Appellants finally seek support in the Supreme Court’s

holding that the “individual mandate” of the Affordable Care


8
         Moreover, if PASPA reaching activities that are purely
intrastate in nature were constitutionally problematic, we
would construe its language as not reaching such acts. After
all, “[t]he cardinal principle of statutory construction is to
save and not to destroy . . . . [A]s between two possible
interpretations of a statute, by one of which it would be
unconstitutional and by the other valid, our plain duty is to
adopt that which will save the act.” Jones & Laughlin Steel,
301 U.S. at 30. Appellants’ reading of PASPA to reach
casual bets between friends steamrolls that principle. At the
very worst, we would leave for another day the question of
whether PASPA may constitutionally be applied to such a
local wager. Appellants today have not shown that “no set of
circumstances exists under which the [challenged] Act would
be valid.” CMR D.N. Corp. v. City of Phila., 703 F.3d 612,
623 (3d Cir. 2013) (alteration in original).




                               52
Act is beyond Congress’ power under the Commerce Clause.

See Nat’l Fed’n of Indep. Bus. v. Sebelius, 132 S. Ct. 2566

(2012). But the problem in Sebelius was that the method

chosen to regulate (forcing into economic activity individuals

previously not in the market for health insurance) was beyond

Congress’ power. Here, the method of regulation, banning an

activity altogether (in this case the expansion of State-

sponsored sports betting), is neither novel nor problematic.

See, e.g., Raich, 545 U.S. at 27.

B.       Whether PASPA Impermissibly Commandeers the

States

         Having concluded that Congress may regulate sports

wagering consistent with the Commerce Clause, we turn to

PASPA’s operation in the case before us.

         As noted, PASPA makes it “unlawful for a

governmental entity to . . . authorize by law or compact”

gambling on sports. 28 U.S.C. § 3702. This is classic




                               53
preemption language that operates, via the Constitution’s

Supremacy Clause, see U.S. CONST., art. VI, cl. 2, to

invalidate state laws that are contrary to the federal statute.

See, e.g., Am. Trucking Ass’ns v. City of Los Angeles, 133 S.

Ct. 2096, 2100-01, 2102 (2013) (explaining that the provision

of the Federal Aviation Administration Authorization Act of

1994 (“FAAAA”) that states a “‘State . . . may not enact or

enforce a law . . . related to a price, route, or service of any

motor carrier . . . with respect to the transportation of

property’ . . . preempts State laws related to a price, route, or

service of any motor carrier with respect to the transportation

of property” (quoting 49 U.S.C. § 14501(c)(1)). The Sports

Wagering Law is precisely what PASPA says the states may

not do—a purported authorization by law of sports wagering.

It is therefore invalidated by PASPA.9


9
      This straightforward operation of the Supremacy
Clause, which operates on states laws that are foreclosed by a




                                54
       Appellants do not contest any of the foregoing, but

argue instead that PASPA’s operation over the Sports

Wagering Law violates the “anti-commandeering” principle,

which bars Congress from conscripting the states into doing

the work of federal officials. The import of this argument,

then, is that impermissible anti-commandeering may occur

even when all a federal law does is supersede state law via the

Supremacy Clause. But the Supreme Court’s anti-

commandeering jurisprudence has never entertained this

position, let alone accepted it.

       1.     The Anti-Commandeering Principle

       “As every schoolchild learns, our Constitution

establishes a system of dual sovereignty between the States

and the Federal Government.” Gregory v. Ashcroft, 501 U.S.

452, 457 (1991). And it is well-known that all powers not


stand-alone federal provision, is not to be confused with field
preemption of sports wagering, a topic we discuss at part
IV.B.2.d below.




                                   55
explicitly conferred to the federal government are reserved to

the states, a maxim reflected in the text of the Tenth

Amendment. U.S. CONST., amdt. X; see also United States v.

Darby, 312 U.S. 100, 123-24 (1941) (describing this as a

“truism” embodied by the Tenth Amendment).

       Among the important corollaries that flow from the

foregoing is that any law that “commandeers the legislative

processes of the States by directly compelling them to enact

and enforce a federal regulatory program” is beyond the

inherent limitations on federal power within our dual system.

Hodel v. Va. Surface Mining & Reclamation Ass’n, 452 U.S.

264, 283, 288 (1981). Stated differently, Congress “lacks the

power directly to compel the States to require or prohibit”

acts which Congress itself may require or prohibit. New York

v. United States, 505 U.S. 144, 166, 180 (1992). The

Supreme Court has struck down laws based on these




                               56
principles on only two occasions, both distinguishable from

PASPA.

              (a)    Permissible regulation in a pre-

emptible field: Hodel and FERC

       The first modern, relevant incarnation of the anti-

commandeering principle appeared in Hodel v. Virginia

Surface Mining & Reclamation Ass’n. The law at issue there

imposed federal standards for coal mining on certain surfaces

and required any state that wished to “assume permanent

regulatory authority over . . . surface coal mining operations”

to “submit a proposed permanent program” to the Federal

Government, which, among other things, required the “state

legislature [to] enact[] laws implementing the environmental

protection standards established by the [a]ct.” Hodel, 452

U.S. at 271. If a particular state did not wish to implement

the federal standards, the federal government would step in to

do so. Id. at 272. The Supreme Court upheld the provisions,




                              57
noting that they neither compelled the states to adopt the

federal standards, nor required them “to expend any state

funds,” nor coerced them into “participat[ing] in the federal

regulatory program in any manner whatsoever.” Id. at 288.

The Court further concluded that Congress could have chosen

to completely preempt the field by simply assuming oversight

of the regulations itself. Id. It thus held that the Tenth

Amendment posed no obstacle to a system by which

Congress “chose to allow the States a regulatory role.” Id. at

290. As the Court later characterized Hodel, the scheme there

did not violate the anti-commandeering principle because it

“merely made compliance with federal standards a

precondition to continued state regulation in an otherwise pre-

empted field.” Printz v. United States, 521 U.S. 898, 926

(1997).

       The next year, in F.E.R.C. v. Mississippi, the Court

upheld a provision requiring state utility regulatory




                               58
commissions to “consider” whether to enact certain standards

for energy efficiency but leaving to the states the ultimate

choice of whether to adopt those standards or not. 456 U.S.

742, 746, 769-70 (1982). The Court upheld the law despite

its outright commandeering of the state resources needed to

consider and study the federal standards, because the law did

not definitely require the enactment or implementation of

federal standards. Id. at 764. The Court, noting that

Congress had simply regulated where it could have “pre-

empt[ed] the States entirely” but instead chose to leave some

room for the states to maneuver, saw the case as “only one

step beyond Hodel.” Id.

              (b)    Permissible Prohibitions on State

Action: Baker and Reno

       In a different pair of anti-commandeering cases, the

Court upheld affirmative prohibitions on state action that

effectively invalidated contrary state laws and even required




                               59
the states to enact new measures. First, in South Carolina v.

Baker, the Supreme Court upheld the validity of laws that

“directly regulated the States by prohibiting outright the

issuance of bearer bonds.” 485 U.S. 505, 511 (1988). These

rules, which also applied to private debt issuers, required the

states to “amend a substantial number of statutes in order to

[comply].” Id. at 514. The Court concluded this result did

not run afoul the Tenth Amendment because it did not “seek

to control or influence the manner in which States regulate

private parties” but was simply “an inevitable consequence of

regulating a state activity,” id. In subsequent cases, the Court

explained that the regulation in Baker was permissible

because it simply “subjected a State to the same legislation

applicable to private parties.” New York, 505 U.S. at 160.

       Then, in Reno v. Condon, the Court unanimously

rejected an anti-commandeering challenge to a law

prohibiting states from disseminating personal information




                               60
obtained by state departments of motor vehicles. South

Carolina complained that the act required its employees to

learn its provisions and expend resources to comply and,

indeed, the federal law effectively blocked the operation of

state laws governing the disclosure of that information. 528

U.S. at 150. The Court agreed “that the [act] will require time

and effort on the part of state employees” but otherwise

rejected the anti-commandeering challenge because, like the

law in Baker, the law “d[id] not require the States in their

sovereign capacity to regulate their own citizens[,] . . . d[id]

not require the [State] Legislature[s] to enact any laws or

regulations, and it d[id] not require state officials to assist in

the enforcement of federal statutes regulating private

individuals.” Id. at 151. Moreover, the law did not “seek to

control[] or influence the manner in which States regulate

private parties.” Id. (citing Baker, 485 U.S. at 514-15).




                                61
              (c) Impermissible Anti-Commandeering:

New York and Printz

       In contrast to the foregoing, the Court has twice struck

down portions of a federal law on anti-commandeering

grounds. The first was in New York v. United States, which

dealt with a law meant to regulate and encourage the orderly

disposal of low-level radioactive waste by the states. 505

U.S. at 149-54. The “most severe” aspect of the complex

system of measures established by the law, referred to as the

“take-title” provision, provided that if a particular state had

not been able to arrange for the disposal of the radioactive

waste by a specified date, then that state would have to take

title to the waste at the request of the waste’s generator. Id. at

153-54 (citing 42 U.S.C. § 2021e(d)(2)(C)). The Court,

based on the notion that “Congress may not simply

‘commandeer the legislative processes of the States by

directly compelling them to enact and enforce a federal




                               62
regulatory program,’” id. at 161 (quoting Hodel, 452 U.S. at

288) (alterations omitted), struck down the take-title

provision because it did just that: compel the states to either

enact a regulatory program, or expend resources in taking title

to the waste. Id. at 176. The Court noted that Congress may

enact measures to encourage the states to act and may “hav[e]

state law pre-empted by federal regulation” but concluded

that the take-title provision “crossed the line distinguishing

encouragement from coercion.” Id. at 167, 175. The Court

also emphasized that the anti-commandeering principle was

designed, in part, to stop Congress from blurring the line of

accountability between federal and state officials and from

skirting responsibility for its choices by foisting them on the

states. Id. at 168.

       The Court then applied these principles, in Printz, to

invalidate the provisions of the Brady Act that required local

authorities of certain states to run background checks on




                               63
persons seeking to purchase guns. The Court held that

Congress “may neither issue directives requiring the States to

address particular problems, nor command the States’ officers

. . . to administer or enforce a federal regulatory program.”

521 U.S. at 935. The Court was also troubled that these

provisions required states to “absorb the financial burden of

implementing a federal regulatory program” and “tak[e] the

blame for its . . . defects.” Id. at 930.

       To date, the schemes at issue in New York and Printz

remain the only two that the Supreme Court has struck down

under the anti-commandeering doctrine. Our Court has not

yet had occasion to consider an anti-commandeering

challenge.10


10
       Three other cases complete the constellation of the
Supreme Court’s modern anti-commandeering jurisprudence
but deal with the applicability of federal labor laws to certain
State employees. See Nat’l League of Cities, 426 U.S. at 883;
Garcia, 469 U.S. at 528; Gregory, 501 U.S. at 452. These
cases are of marginal relevance, so we do not elaborate on




                                64
       2.     Whether PASPA Violates the Anti-

Commandeering Principle

              (a)     Anti-Commandeering and the

Supremacy Clause

       Appellants’ arguments that PASPA violates anti-

commandeering principles run into an immediate problem:

not a single case that we have reviewed involved a federal

law that, like PASPA, simply operated to invalidate contrary

state laws. It has thus never been the case that applying the

Supremacy Clause to invalidate a state law contrary to federal

proscriptions is tantamount to direct regulation over the

states, to an invasion of their sovereignty, or to

commandeering. Most of the foregoing cases involved

Congress attempting to directly impose a federal scheme on

state officials. If anything, the federal laws in Reno and


them at length. See also Markell, 579 F.3d at 303 (rejecting
an argument that PASPA violates the sovereignty principles
set forth in Gregory).




                               65
Baker had the effect of invalidating certain contrary state laws

by prohibiting state action, and both survived. Indeed, the

Justices in both New York and Printz disclaimed any notion

that the anti-commandeering principle somehow suspends the

operation of the Supremacy Clause on otherwise valid laws.

For example, in Printz the Court explained that our

Constitutional structure requires “all state officials . . . to

enact, enforce, and interpret state law in such a fashion as not

to obstruct the operation of federal law, and the attendant

reality [is] that all state actions constituting such obstruction,

even legislative Acts, are ipso facto invalid.” 521 U.S. at

913; see also New York, 505 U.S. at 162 (noting that the

Commerce Clause permits Congress to “hav[e] state law pre-

empted by federal [law]”).

       In light of the fact that the Supremacy Clause is the

Constitution’s answer to the problem that had made life

difficult under the Articles of Confederation—the lack of a




                                 66
mechanism to enforce uniform national policies—accepting

Appellants’ position that a state’s sovereignty is violated

when it is precluded from following a policy different than

that set forth by federal law (as New Jersey seeks to do with

its Sports Wagering Law), would be revolutionary. See The

Federalist No. 44, at 323 (James Madison) (B. Fletcher ed.

1996) (explaining that without the Supremacy Clause “all the

authorities contained in the proposed Constitution . . . would

have been annulled, and the new Congress would have been

reduced to the same impotent condition with [the Articles of

Confederation]”).

       And it is not hard to see why invalidating contrary

state law does not implicate a state’s sovereignty or otherwise

commandeer the states. When Congress passes a law that

operates via the Supremacy Clause to invalidate contrary state

laws, it is not telling the states what to do, it is barring them

from doing something they want to do. Anti-commandeering




                                67
challenges to statutes worded like PASPA have thus

consistently failed. See, e.g., Kelley v. United States, 69 F.3d

1503, 1510 (10th Cir. 1995) (upholding constitutionality of

intrastate motor carrier statute, noting that it preempted state

law and in doing so did not “compel[] the states to voluntarily

act by enacting or administering a federal regulatory

program”); California Dump Truck Owners Ass’n v. Davis,

172 F. Supp. 2d 1298, 1304 (E.D. Cal. 2001) (upholding

constitutionality of FAAAA provision against an anti-

commandeering challenge, noting that, unlike the laws in

New York and Printz, the FAAAA provision, insofar as it

merely preempts state law, “tell[s] states what not to do”).11


11
       As the Leagues note, numerous federal laws are
framed to prohibit States from enacting or enforcing laws
contrary to federal standards, and these regulations all enjoy
different preemptive qualities. See, e.g., Farina v. Nokia, 625
F.3d 97, 130 (3d Cir. 2010) (noting that statute which
provides that “no State . . . shall have any authority to
regulate the entry of or the rates charged by any commercial
mobile service” is an express preemption provision);




                               68
       To be sure, the Supremacy Clause elevates only laws

that are otherwise within Congress’ power to enact. See, e.g.,

New York, 504 U.S. at 166 (noting that Congress may not,

consistent with the Commerce Clause, “regulate state

governments’ regulation of interstate commerce”). But we

have held that Congress may prohibit state-licensed gambling

consistent with the Commerce Clause. The argument that

PASPA is beyond Congress’ authority thus hinges on the

notion that the invalidation of a state law pursuant to the

Commerce Clause has the same “commandeering” effect as

the federal laws struck down in New York and Printz. We

turn now to this contention.




MacDonald v. Monsanto, 27 F.3d 1021, 1024 (5th Cir. 1994)
(noting that law stating that a “State shall not impose or
continue in effect any requirement for labeling or packing”
pesticides is a preemption provision). The operation of these
and other provisions is called into question by Appellants’
view that the everyday operation of the Supremacy Clause
raises anti-commandeering concerns.




                               69
              (b) PASPA is Unlike the Laws Struck Down

       in New York and Printz

       Appellants’ efforts to analogize PASPA to the

provisions struck down in New York and Printz are

unavailing. Unlike the problematic “take title” provision and

the background check requirements, PASPA does not require

or coerce the states to lift a finger—they are not required to

pass laws, to take title to anything, to conduct background

checks, to expend any funds, or to in any way enforce federal

law. They are not even required, like the states were in

F.E.R.C., to expend resources considering federal regulatory

regimes, let alone to adopt them. Simply put, we discern in

PASPA no “directives requiring the States to address

particular problems” and no “command[s] to the States’

officers . . . to administer or enforce a federal regulatory

program.” Printz, 521 U.S. at 935.




                               70
       As the District Court correctly reasoned, the fact that

PASPA sets forth a prohibition, while the New York/Printz

regulations required affirmative action(s) on the part of the

states, is of significance. Again, it is hard to see how

Congress can “commandeer” a state, or how it can be found

to regulate how a state regulates, if it does not require it to do

anything at all. The distinction is palpable from the Supreme

Court’s anti-commandeering cases themselves. State laws

requiring affirmative acts may or may not be constitutional,

compare F.E.R.C., 456 U.S. at 761-63 (upholding statute

because requirement that states expend resources considering

federal standards was not commandeering) with Printz, 521

U.S. at 904-05 (finding requirement that states perform

background checks unconstitutional). On the other hand,

statutes prohibiting the states from taking certain actions have

never been struck down even if they require the expenditure

of some time and effort or the modification or invalidation of




                                71
contrary state laws, see Baker, 485 U.S. at 515; Reno, 528

U.S. at 150. As the District Court carefully demonstrated, in

all its anti-commandeering cases, the Supreme Court has been

concerned with conscripting the states into affirmative action.

See NCAA II, 2013 WL 772679, at *17.12

       Recognizing the importance of the

affirmative/negative command distinction, Appellants assert

that PASPA does impose an affirmative requirement that the

states act, by prohibiting them from repealing anti-sports



12
        The circuits that have considered anti-commandeering
challenges, although addressing laws that are fundamentally
different from PASPA, have similarly found this distinction
significant. See, e.g., Connecticut v. Physicians Health Servs.
of Conn., 287 F.3d 110, 122 (2d Cir. 2002) (holding that a
provision “limit[ing] states’ power to sue as parens patriae . .
. does not commandeer any branch of state government
because it imposes no affirmative duty of any kind on them”);
Fraternal Order of Police v. United States, 173 F.3d 898, 906
(D.C. Cir. 1999) (rejecting a commandeering challenge to a
statute that did “not force state officials to do anything
affirmative to implement” the statutory provision).




                              72
wagering provisions.13 We agree with Appellants that the

affirmative act requirement, if not properly applied, may

permit Congress to “accomplish exactly what the

commandeering doctrine prohibits” by stopping the states

from “repealing an existing law.” Conant v. Walters, 309

F.3d 629, 646 (9th Cir. 2002) (Kozinski, J., concurring). But

we do not read PASPA to prohibit New Jersey from repealing

its ban on sports wagering.



13
        Appellants also rely on Coyle v. Smith, where the
Supreme Court struck down a law requiring Oklahoma to not
change the location of its capital within seven years of its
admission into the Union, 221 U.S. 559, 567 (1911), to lessen
the significance of the “affirmative act” requirement we distill
from the anti-commandeering cases. N.J. Br. 42, 44. But,
despite the Supreme Court’s citation to Coyle in New York,
see 505 U.S. at 162, Coyle did not turn on impermissible
commandeering. Instead, the Court struck down the statute as
being traceable to no power granted by Congress in the
Constitution, pertaining “purely to the internal polic[ies] of
the state,” and in violation of the principle that all states are
admitted on equal footing into the Union. Coyle, 221 U.S. at
565, 579. PASPA does not raise any of these concerns, and
neither do the modern anti-commandeering cases.




                               73
       Under PASPA, “[i]t shall be unlawful for . . . a

governmental entity to sponsor, operate, advertise, promote,

license, or authorize by law or compact” a sports wagering

scheme. 28 U.S.C. § 3702(1) (emphasis added). Nothing in

these words requires that the states keep any law in place.

All that is prohibited is the issuance of gambling “license[s]”

or the affirmative “authoriz[ation] by law” of gambling

schemes. Appellants contend that to the extent a state may

choose to repeal an affirmative prohibition of sports

gambling, that is the same as “authorizing” that activity, and

therefore PASPA precludes repealing prohibitions on

gambling just as it bars affirmatively licensing it. This

argument is problematic in numerous respects. Most

basically, it ignores that PASPA speaks only of “authorizing

by law” a sports gambling scheme. We do not see how

having no law in place governing sports wagering is the same

as authorizing it by law. Second, the argument ignores that,




                               74
in reality, the lack of an affirmative prohibition of an activity

does not mean it is affirmatively authorized by law. The right

to do that which is not prohibited derives not from the

authority of the state but from the inherent rights of the

people. Indeed, that the Legislature needed to enact the

Sports Wagering Law itself belies any contention that the

mere repeal of New Jersey’s ban on sports gambling was

sufficient to “authorize [it] by law.” The amendment to New

Jersey’s Constitution itself did not purport to affirmatively

authorize sports wagering but indeed only gave the

Legislature the power to “authorize by law” such activities.

N.J. Const. Art. IV, § VII, ¶ 2 (D), (F). Thus, the New Jersey

Legislature itself saw a meaningful distinction between

repealing the ban on sports wagering and authorizing it by

law, undermining any contention that the amendment alone

was sufficient to affirmatively authorize sports wagering—the

Sports Wagering Law was required. Cf. Hernandez v. Robles,




                               75
855 N.E.2d 1, 5-6 (N.Y. 2006) (rejecting as “untenable” a

construction of a domestic relation law, silent on the matter of

the legality of same-sex marriages, as permitting such

unions). Congress in PASPA itself saw a difference between

general sports gambling activity and that which occurs under

the auspices of state approval and authorization, and chose to

reach private activity only to the extent that it is conducted

“pursuant to State law.”

       In short, Appellants’ attempt to read into PASPA a

requirement that the states must affirmatively keep a ban on

sports gambling in their books rests on a false equivalence

between repeal and authorization and reads the term “by law”

out of the statute, ignoring the fundamental canon that, as

between two plausible statutory constructions, we ought to

prefer the one that does not raise a series of constitutional

problems. See Clark v. Martinez, 543 U.S. 371, 380-81

(2005).




                               76
       To be sure, we take seriously the argument that many

affirmative commands can be easily recast as prohibitions.

For example, the background check rule of Printz could be

recast as a requirement that the states refrain from issuing

handgun permits unless background checks are conducted by

their officials. The anti-commandeering principle may not be

circumvented so easily. But the distinction between

PASPA’s blanket ban and Printz’s command, even if the

latter is recast as a prohibition, remains. PASPA does not say

to states “you may only license sports gambling if you

conscript your officials into policing federal regulations” or

otherwise impose any condition that the states carry out an

affirmative act or implement a federal scheme before they

may regulate or issue a license. It simply bars certain acts

under any and all circumstances. And if affirmative

commands may always be recast as prohibitions, then the

prohibitions in myriads of routine federal laws may always be




                               77
rephrased as affirmative commands. This shows that

Appellants’ argument proves too much—the anti-

commandeering cases, under that view, imperil a plethora of

acts currently termed as prohibitions on the states.

       And, to the extent we entertain the notion that

PASPA’s straightforward prohibition on action may be recast

as presenting two options, these options are also quite unlike

the two coercive choices available in New York—pass a law

to deal with radioactive waste or expend resources in taking

title to it. Neither of PASPA’s two “choices” affirmatively

requires the states to enact a law, and both choices leave

much room for the states to make their own policy. Thus,

under PASPA, on the one hand, a state may repeal its sports

wagering ban, a move that will result in the expenditure of no

resources or effort by any official. On the other hand, a state

may choose to keep a complete ban on sports gambling, but it

is left up to each state to decide how much of a law




                               78
enforcement priority it wants to make of sports gambling, or

what the exact contours of the prohibition will be.

       We agree that these are not easy choices. And it is

perhaps true (although there is no textual or other support for

the idea) that Congress may have suspected that most states

would choose to keep an actual prohibition on sports

gambling on the books, rather than permit that activity to go

on unregulated. But the fact that Congress gave the states a

hard or tempting choice does not mean that they were given

no choice at all, or that the choices are otherwise

unconstitutional. See United States v. Martinez-Salazar, 528

U.S. 304, 315 (2000) (“A hard choice is not the same as no

choice.”); see also F.E.R.C., 456 U.S. at 766 (upholding a

choice between expending state resources to consider federal

standards or abandoning field to federal regulation). And

however hard the choice is in PASPA, it is nowhere near as

coercive as the provisions in New York that punished states




                               79
unwilling to enact a regulatory scheme and that did pass

muster. See New York, 505 U.S. at 172, 173-74 (upholding a

provision permitting states with waste disposal sites to charge

more to non-compliant states and a statute taxing such states

to the benefit of compliant states); see also City of Abilene v.

EPA, 325 F.3d 657, 662 (5th Cir. 2003) (explaining that as

long as “the alternative to implementing a federal regulatory

program does not offend the Constitution’s guarantees of

federalism, the fact that the alternative is difficult, expensive

or otherwise unappealing is insufficient to establish a Tenth

Amendment violation”). PASPA imposes no punishment or

punitive tax. We also disagree with the suggestion that the

choices states face under PASPA are as coercive as the

Medicaid expansion provision struck down in Sebelius, which

threatened states unwilling to participate in a complex and

extensive federal regulatory program with the loss of funding




                                80
amounting to over ten percent of their overall budget.

Sebelius, 132 S. Ct. at 2581.

       Finally, we note that the attempt to equate a ban on

state-sanctioned sports gambling to a plan by Congress to

force the states into banning the activity altogether gives far

too much credit to Congress’ strong-arming powers. The

attendant reality is that in the field of regulating certain

activities, such as gambling, prostitution, and drug use, states

have always gravitated towards prohibitions, regardless of

Congress’ efforts. Indeed, as noted, all but one state

prohibited broad state-sponsored gambling at the time

PASPA was enacted. Congress, by prohibiting state-licensing

schemes, may indeed have made it harder for states to turn

their backs on the choices they previously made (although in

PASPA it made it less hard for New Jersey), but that choice

was already very hard, and very unlikely to be made to begin




                                81
with (as New Jersey’s history with the regulation of sports

gambling also illustrates).

              (c)     PASPA as Regulating State Conduct—

       Baker and Reno

       Additionally, PASPA is remarkably similar to the

prohibitions on state action upheld in Baker and Reno.

Baker’s regulations prohibited the states from issuing bearer

bonds, which in turn required states to issue new regulations

and invalidated old ones; Reno’s anti-disclosure provisions

prohibited the states from disseminating certain information,

necessitating the expenditure of resources to comply with the

federally imposed prohibitions. To the extent PASPA makes

it unattractive for states to repeal their anti-sports wagering

laws, which in turn requires enforcement by states, the effort

PASPA requires is simply that the states enforce the laws

they choose to maintain, and is therefore plainly less intrusive

than the laws in Baker and Reno. PASPA also has the effect,




                               82
like the laws in those two cases, of rendering inoperative any

contrary state laws.

       We are not persuaded by Appellants’ arguments that

Baker and Reno are inapposite. They contend, first, that Reno

is different because it involved regulation of the states in the

same way as private parties. But that overstates the

regulations at issue in Reno, which were directed at state

DMVs and only incidentally prohibited private persons from

further disseminating data they may obtain from the DMVs.

See 528 U.S. at 144. Indeed, the Reno Court did “not address

the question whether general applicability is a constitutional

requirement for federal regulation of the States.” Id. at 151.

And, as mentioned, PASPA does operate on private

individuals insofar as it prohibits them from engaging in

state-sponsored gambling. But private individuals cannot be

prohibited from issuing gambling licenses, because they have

never been able to do so. Second, we find no basis to




                               83
distinguish PASPA from the laws in Reno and Baker on the

ground that the latter regulate the states solely as participants

in the market. DMVs are uniquely state institutions; states

thus obtain information through the DMVs not as participants

in the market, but in their unique role as authorizers of

commercial activity. PASPA is no different: it regulates the

states’ permit-issuing activities by prohibiting the issuance of

the license altogether, as in Baker, where the state was

essentially prohibited from issuing the bearer bond. Third,

we decline to draw a distinction between PASPA and the

laws at issue in Reno and Baker on the ground that PASPA

involves a regulation of the states as states. The Supreme

Court’s anti-commandeering cases do not contemplate such

distinction.14



14
      And, arguably, the Supreme Court’s Tenth
Amendment jurisprudence cautions against drawing lines
between activities that are “traditional” to state government




                               84
       Despite the fact that PASPA is very similar to the

prohibition on state activity upheld unanimously in Reno,

Appellants insist that certain statements in that opinion

support its view that PASPA is unconstitutional. Appellants

insist that under Reno a law is unconstitutional if it requires

the states to govern according to Congress’ instructions or if

it “influences” the ways in which the states regulate their own

citizens. See N.J. Br. at 3, 18, 40, 42, 43, 45-46, 52. But no

one contends that PASPA requires the states to enact any

laws, and we have held that it also does not require states to

maintain existing laws. And one line from Reno, that the law

upheld there did not “control or influence the manner in

which States regulated private parties,” 528 U.S. at 142,

cannot possibly bear the great weight that Appellants would

hoist upon it. Most federal regulation inevitably influences


and those that are not. See Garcia, 469 U.S. at 546 (calling
such distinctions “unworkable”).




                               85
the manner in which states regulate private parties. If that

were enough to violate the anti-commandeering principle,

then Hodel and F.E.R.C. were wrongly decided. Indeed,

nowhere in Reno (or Baker, from where that line was quoted,

see id. (quoting Baker, 485 U.S. at 514)), did the Court

suggest that the absence of an attempt to influence how states

regulate private parties was required to avoid violating the

anti-commandeering principle.15

              (d)    The Sports Wagering Law Conflicts
                     With Federal Policy With Respect to
                     Sports Gambling and is Therefore
                     Preempted

15
        The parties spar over how the accountability concerns
of anti-commandeering cases weigh here. But New York and
Printz make clear that they are not implicated when Congress
does not enlist the States in the implementation of a federal
regulatory program. To strike down any law that may cause
confusion as to whether a prohibition comes from the federal
government or from a State’s choice, before considering
whether that law actually commandeers the States, is to put
the cart before the horse. Indeed, the Supreme Court in Reno
rejected the notion that simply raising the specter of
accountability problems is enough to find an anti-
commandeering violation. See 528 U.S. at 150-51.




                              86
        Alternatively, to the extent PASPA coerces the states

into keeping in place their sports-wagering bans, that coercion

may be upheld as fitting into the exception drawn in anti-

commandeering cases for laws that impose federal standards

over conflicting state rules, in areas where Congress may

otherwise preempt the field. Under this view, PASPA gives

states the choice of either implementing a ban on sports

gambling or of accepting complete deregulation of that field

as per the federal standard. In Hodel, for example, the choice

was implementing certain minimum-safety regulations or

living in a world where the federal government enforced

them.

        PASPA makes clear that the federal policy with

respect to sports gambling is that such activity should not

occur under the auspices of a state license. As noted, PASPA

prohibits individuals from engaging in a sports gambling

scheme “pursuant to” state law. 28 U.S.C. § 3702(2). In




                              87
other words, even if the provision that offends New Jersey,

§ 3702(1), were excised from PASPA, § 3702(2) would still

plainly render the Sports Wagering Law inoperative by

prohibiting private parties from engaging in gambling

schemes pursuant to that authority. Thus, the federal policy

with respect to sports wagering that § 3702(2) evinces is

clear: to stop private parties from resorting to state law as a

cover for gambling on sports. The Sports Wagering Law, in

purporting to permit individuals to skirt § 3702(2),

“authorizes [private parties] to engage in conduct that the

federal [Act] forbids, [and therefore] it ‘stands as an obstacle

to the[] accomplishment and execution of the full purposes

and objectives of Congress,’” and accordingly conflicts with

PASPA and is preempted. See Mich. Canners & Freezers

Ass’n, Inc. v. Agric. Mktg. & Bargaining Bd., 467 U.S. 461,

469 (1984).16

16
       New Jersey asks that we ignore this argument because




                               88
      And there are other provisions in federal law, outside

of PASPA, aimed at protecting the integrity of sports from the

pall of wagering and that further demonstrate the federal

policy of disfavoring sports-gambling. Indeed, in enacting

PASPA, Congress explicitly noted that the law was

“complementary to and consistent with [then] current Federal

law” with respect to sports wagering. Senate Report at 3557.

Congress has, for example, criminalized attempts to fix the

outcome of a sporting event, 18 U.S.C. § 224, barred the

placement of a sports gambling bet through wire


it was not raised by the United States below. But it is
axiomatic that we may affirm on any ground apparent on the
record, particularly when considering de novo the
constitutionally of a Congressional enactment. The United
States may decide not to advance particular arguments, but
we may not, consistent with our duty to “save and not to
destroy,” Jones & Laughlin Steel, 301 U.S. at 30, use that
choice to declare unconstitutional an act of Congress. The
same may be said of arguments that the United States and the
Leagues’ reading of PASPA has changed throughout the
litigation and should therefore be discounted, see, e.g., Oral
Arg. Tr. 71:14-19 (June 26, 2013).




                              89
communications to or from a place where such bets are

illegal, 18 U.S.C. § 1084, and proscribed interstate

transportation of means for carrying out sports lotteries, 18

U.S.C. §§ 1301, 1307(d).17

       Appellants contend that Congress has not preempted

state law but instead incorporated it to the extent certain

prohibitions are tied to whatever is legal under state law. But

PASPA itself is not tied to state law. Rather, PASPA

17
        Appellants point to a statement in the Senate Report
wherein the Committee notes that, according to the
Congressional Budget Office, there would be “no cost to the
federal government . . . from enactment of this bill,” Senate
Report at 3561, as proof that PASPA seeks to foist upon the
states the responsibility for banning sports wagering. But this
statement is taken out of context. The import of it was that
PASPA would require no “direct spending or receipts” of
funds, id., but the Senate Report itself makes clear that the
Justice Department would use already-earmarked funds to
permit it to “enforce the law without utilizing criminal
prosecutions of State officials,” id. at 3557. For a report
issued well before the opinions in New York and Printz
delineated the contours of modern anti-commandeering
jurisprudence, the Senate Report is remarkably clear in that it
seeks to increase the federal government’s role in policing
sports wagering, not pass that obligation along to the states.




                               90
prohibits engaging in schemes pursuant to state law. 28

U.S.C. § 3702(2). To be sure, some of the other cited

provisions tie themselves to state law—but the Tenth

Amendment does not require that Congress leave less room

for the states to govern. Cf. F.E.R.C., 456 U.S. at 764 (noting

that there is no Tenth Amendment problem if Congress

“allow[s] the States to enter the field if they promulgate[]

regulations consistent with federal standards”).

       Appellants also attempt to distinguish PASPA from

other preemptive schemes. They note that preemptive

schemes normally either impose an affirmative federal

standard or a rule of non-regulation, and that PASPA does not

impose an affirmative federal standard and cannot possibly be

construed as a law aimed at permitting unregulated sports

gambling because its aim was to stop the spread of sports

gambling. But, PASPA’s text and legislative history reflect

that its goal is more modest—to ban gambling pursuant to a




                               91
state scheme—because Congress was concerned that state-

sponsored gambling carried with it a label of legitimacy that

would make the activity appealing. Whatever else we may

think were Congress’ secret intentions in enacting PASPA,

nothing we know of speaks to a desire to ban all sports

wagering. Moreover, the argument once again ignores that

PASPA does impose a federal standard directly on private

individuals, telling them, essentially, thou shall not engage in

sports wagering under the auspices of a state-issued license.

See 28 U.S.C. § 3702(2).

                             ***

       We hold that PASPA does not violate the anti-

commandeering doctrine. Although many of the principles

set forth in anti-commandeering cases may abstractly be used

to support Appellants’ position, doing so would result in an

undue expansion of the anti-commandeering doctrine. If

attempting to influence the way states govern private parties,




                               92
or requiring the expenditure of resources, or giving the states

hard choices, were enough to violate anti-commandeering

principles, then what of Hodel, F.E.R.C., Baker, and Reno?

The overriding of contrary state law via the Supremacy

Clause may result in influencing or changing state policies,

but there is nothing in the anti-commandeering cases to

suggest that the principle is meant to apply when a law

merely operates via the Supremacy Clause to invalidate

contrary state action. Missing here is an affirmative

command that the states enact or carry out a federal scheme

and PASPA is simply nothing like the only two laws struck

down under the anti-commandeering principle. Several

important points buttress our conclusion: first, PASPA

operates simply as a law of pre-emption, via the Supremacy

Clause; second, PASPA thus only stops the states from doing

something; and, finally, PASPA’s policy of stopping state-

sanctioned sports gambling is confirmed by the independent




                              93
prohibition on private activity pursuant to any such law.

When so understood, it is clear that PASPA does not

commandeer the states.

C.     Whether PASPA Violates the Equal Sovereignty of
       the States

       Finally, we address Appellants’ contention that

PASPA violates the equal sovereignty of the states by

singling out Nevada for preferential treatment and allowing

only that State to maintain broad state-sponsored sports

gambling.

       1.     Equal Sovereignty Cases—Northwest Austin

and Shelby County

       The centerpiece of Appellants’ equal sovereignty

argument is the Supreme Court’s analysis of the Voting

Rights Act of 1965 (“VRA”) in Northwest Austin Municipal

Utility District Number One v. Holder, 557 U.S. 193 (2009),

and Shelby County, Alabama v. Holder, 133 S. Ct. 2612




                              94
(2013). In Northwest Austin, the Supreme Court was asked

by a small utility district to rule on the constitutionality of § 5

of the VRA, which required the district to obtain preclearance

from federal authorities before it could make changes to the

manner in which its board was elected. The district had

sought an exemption from the preclearance requirement, but

the district court held that only states are eligible for such

“bailouts” under the Act. Nw. Austin, 557 U.S. at 196-97.

On direct appeal, the Supreme Court stated that § 5 raises

“federalism concerns” because it “differentiates between the

States.” Id. at 203. The Court also explained that

“[d]istinctions [between the states] can be justified in some

cases” such as when Congress enacts “remedies for local

evils which have subsequently appeared.” Id. (citing South

Carolina v. Katzenbach, 383 U.S. 301, 328-29 (1966)).

However, the Court did not ultimately decide whether § 5

violated the equal sovereignty principle, invoking instead the




                                95
canon of constitutional avoidance to construe the VRA’s

bailout provision to permit the district to obtain an exemption.

Id. at 205.

       In Shelby County, when asked to revisit the

constitutionality of § 5, the Court reiterated the “basic

principles” of equal sovereignty set forth in Northwest Austin

and invalidated § 4(b) of the VRA, which set forth a formula

used to determine what jurisdictions are covered by § 5

preclearance. 133 S. Ct. at 2622, 2630-31. Nevertheless, § 5

once more survived despite the expressed equal sovereignty

concerns. Id. at 2631.

       Appellants ask that we leverage these statements to

strike down all of PASPA because it permits Nevada to

license sports gambling. We decline to do so. First, the VRA

is fundamentally different from PASPA. It represents, as the

Supreme Court explained, “an uncommon exercise of

congressional power” in an area “the Framers of the




                               96
Constitution intended the States to keep for themselves . . .

the power to regulate elections.” Shelby County, 133 S. Ct. at

2623, 2624. The regulation of gambling via the Commerce

Clause is thus not of the same nature as the regulation of

elections pursuant to the Reconstruction Amendments.

Indeed, while the guarantee of uniformity in treatment

amongst the states cabins some of Congress’ powers, see,

e.g., U.S. CONST., art. I., § 8, cl. 1 (requiring uniformity in

duties and imposts); id. § 9, cl. 6 (requiring uniformity in

regulation of state ports), no such guarantee limits the

Commerce Clause. This only makes sense: Congress’

exercises of Commerce Clause authority are aimed at matters

of national concern and finding national solutions will

necessarily affect states differently; accordingly, the

Commerce Clause, “[u]nlike other powers of [C]ongress[,] . .

. does not require geographic uniformity.” Morgan v.




                                97
Virginia, 328 U.S. 373, 388 (1946) (Frankfurter, J.,

concurring).

       Second, New Jersey would have us hold that laws

treating states differently can “only” survive if they are meant

to “remedy local evils” in a manner that is “sufficiently

related to the problem that it targets.” N.J. Br. at 55. This

position is overly broad in that it requires the existence of a

one-size-fits-all test for equal sovereignty analysis, which, as

the foregoing shows, is a perilous proposition in the context

of the Commerce Clause. And Northwest Austin’s statement

that equal sovereignty may yield when local evils appear was

made immediately after the statement that regulatory

“[d]istinctions can be justified in some cases.” 557 U.S. at

203 (emphasis added). Thus, local evils appear to be but one

of the types of cases in which a departure from the equal

sovereignty principle is permitted.




                               98
       Third, there is nothing in Shelby County to indicate

that the equal sovereignty principle is meant to apply with the

same force outside the context of “sensitive areas of state and

local policymaking.” Shelby County, 133 S. Ct. at 2624. We

“had best respect what the [Court’s] majority says rather than

read between the lines. . . . If the Justices are pulling our leg,

let them say so.” Sherman v. Cmty. Consol. Sch. Dist. 21 of

Wheeling Twp., 980 F.2d 437, 448 (7th Cir. 1992).

       Fourth, even accepting that the equal sovereignty

principle applies in the same manner in the context of

Commerce Clause legislation, we have no trouble concluding

that PASPA passes muster. Appellants’ argument that

PASPA’s exemption does not properly remedy local evils

because it “target[ed] the States in which legal sports

wagering was absent,” N.J. Br. at 56 (emphasis omitted),

again distorts PASPA’s purpose as being to wipe out sports

gambling altogether. When the true purpose is considered—




                                99
to stop the spread of state-sanctioned sports gambling—it is

clear that regulating states in which sports-wagering already

existed would have been irrational. Targeting only states

where the practice did not exist is thus more than sufficiently

related to the problem, it is precisely tailored to address the

problem. If anything, Appellants’ quarrel seems to be with

PASPA’s actual goal rather than with the manner in which it

operates.

       Finally, Appellants ignore another feature that

distinguishes PASPA from the VRA—that far from singling

out a handful of states for disfavored treatment, PASPA treats

more favorably a single state. Indeed, it is noteworthy that

Appellants do not ask us to invalidate § 3704(a)(2), the

Nevada grandfathering provision that supposedly creates the

equal sovereignty problem. Instead, we are asked to strike

down § 3702, PASPA’s general prohibition on state-licensed

sports gambling. Appellants do not explain why, if PASPA’s




                              100
preferential treatment of Nevada violates the equal-

sovereignty doctrine, the solution is not to strike down only

that exemption. The remedy New Jersey seeks—a complete

invalidation of PASPA—does far more violence to the

statute, and would be a particularly odd result given the law’s

purpose of curtailing state-licensed gambling on sports. That

New Jersey seeks Nevada’s preferential treatment, and not a

complete ban on the preferences, undermines Appellants’

invocation of the equal sovereignty doctrine.

       2.     Grandfathering Clause Cases

       Appellants also argue that PASPA’s exemption for

Nevada is invalid under the Supreme Court’s analysis in City

of New Orleans v. Dukes, 427 U.S. 297 (1976), and

Minnesota v. Clover Leaf Creamery, 449 U.S. 456 (1981), of

grandfathering provisions in economic legislation. But in

both cases the Supreme Court upheld the provisions: in

Dukes, an ordinance that banned push cart vendors from New




                             101
Orleans’ historic district, but grandfathered those of a certain

vintage, 427 U.S. at 305; in Clover Leaf, a statute banning the

sale of milk in non-recyclable containers but grandfathering

non-recyclable paper containers, 449 U.S. at 469.

       Two cases upholding economic ordinances aimed at

private parties have little to say about state sovereignty.

While Appellants contend that Dukes and Clover Leaf

Creamery support their position because they upheld

temporary grandfathering clauses, there was no indication in

either case that the clauses upheld were indeed temporary,

that the legislatures were obligated to rescind them in the

future, or even that the supposedly temporal quality of the

laws was the basis of the Court’s holdings, other than a

statement in passing in Dukes that the legislature had chosen




                               102
to “initially” target only a particular class of products. 427

U.S. at 305.18

       Appellants note that there is no case where a court has

“permitted a grandfathering rationale to serve as a

justification for violating the fundamental principle of equal

sovereignty.” N.J. Br. at 59. But it is not hard to see why this

is the case: only two Supreme Court cases in modern times

have applied the equal sovereignty principle.19


18
       Nor does our decision in Delaware River Basin
Commission v. Bucks County Water & Sewer Authority
support the notion that permanent grandfathering clauses are
invalid, given that in that case we simply remanded for
development of a record as to why the law at issue contained
a grandfathering provision. 641 F.2d 1087, 1096-98 (3d Cir.
1981). PASPA’s legislative history is clear as to the purpose
behind its own exemptions, and thus survives Delaware River
Basin.
19
        Appellants also rely on the so-called “equal footing”
principle, the notion that Congress may not burden a new
state’s entry into the Union by disfavoring them over other
states in support of their attack on Nevada’s exemption. See,
e.g., Escanaba & Lake Mich. Transp. v. Chicago, 107 U.S.
678, 689 (1883) (explaining that whatever restriction may




                               103
                     V. CONCLUSION

       If baseball is a game of inches, constitutional

adjudication may be described as a matter of degrees. The

questions we have addressed are in many ways sui generis.

Neither the standing nor the merits issues we have tackled

permit an easy solution by resorting to a controlling case that

provides a definitive “Eureka!” moment. Our role thus is to

distill an answer from precedent and the principles embodied

therein. But we are confident that our adjudication of this

dispute and our resolution of its merits leave us well within

the strict bounds set forth by the Constitution and preserves

intact the state-federal balance of power.




have been imposed over Illinois’ ability to regulate the
operation of bridges over the Chicago River, such restrictions
disappeared once Illinois was admitted into the Union as a
state); Coyle, 221 U.S. at 567 (holding that Congress may not
require Oklahoma to not change its capital as a condition of
admission into the Union). But PASPA does not speak to
conditions of admission into the Union.




                              104
       Having examined the difficult legal issues raised by

the parties, we hold that nothing in PASPA violates the U.S.

Constitution. The law neither exceeds Congress’ enumerated

powers nor violates any principle of federalism implicit in the

Tenth Amendment or anywhere else in our Constitutional

structure. The heart of Appellants’ constitutional attack on

PASPA is their reliance on two doctrines that—while of

undeniable importance—have each only been used to strike

down notably intrusive and, indeed, extraordinary federal

laws. Extending these principles as Appellants propose

would result in significant changes to the day-to-day

operation of the Supremacy Clause in our constitutional

structure. Moreover, we see much daylight between the

exceedingly intrusive statutes invalidated in the anti-

commandeering cases and PASPA’s much more

straightforward mechanism of stopping the states from

lending their imprimatur to gambling on sports.




                              105
       New Jersey and any other state that may wish to

legalize gambling on sports within their borders are not left

without redress. Just as PASPA once gave New Jersey

preferential treatment in the context of gambling on sports,

Congress may again choose to do so or, more broadly, may

choose to undo PASPA altogether. It is not our place to usurp

Congress’ role simply because PASPA may have become an

unpopular law. The forty-nine states that do not enjoy

PASPA’s solicitude may easily invoke Congress’ authority

should they so desire.

       The District Court’s judgment is AFFIRMED.




                              106
Nat’l Collegiate Athletic Ass’n, et al. v. Governor of the State of N.J., et al., Nos. 13-
1713, 13-1714, 13-1715

VANASKIE, Circuit Judge, concurring in part and dissenting in part.

       I agree with my colleagues that the Leagues have standing to challenge New

Jersey’s Sports Wagering Law, N.J. Stat. Ann. § 5:12A-2, and that the Professional and

Amateur Sports Protection Act (“PASPA”), 28 U.S.C. § 3702, does not violate the

principle of “equal sovereignty.” I therefore join parts III and IV.C of the majority’s

decision in full. I also agree that, ordinarily, Congress has the authority to regulate

gambling pursuant to the Commerce Clause, and thus I join part IV.A of the majority

opinion as well. Yet, PASPA is no ordinary federal statute that directly regulates

interstate commerce or activities substantially affecting such commerce. Instead, PASPA

prohibits states from authorizing sports gambling and thereby directs how states must

treat such activity. Indeed, according to my colleagues, PASPA essentially gives the

states the choice of allowing totally unregulated betting on sporting events or prohibiting

all such gambling. Because this congressional directive violates the principles of

federalism as articulated by the Supreme Court in United States v. New York, 505 U.S.

142 (1992), and Printz v. United States, 521 U.S. 898 (1997), I respectfully dissent from

that part of the majority’s opinion that upholds PASPA as a constitutional exercise of

congressional authority.

                                              I.

       I agree with my colleagues that an appropriate starting point for addressing

Appellants’ claims is Hodel v. Virginia Surface Mining & Reclamation Ass’n, 452 U.S.


                                               1
264 (1981). In Hodel, the Court reviewed the constitutionality of the federal Surface

Mining Control and Reclamation Act, a comprehensive statutory scheme designed to

regulate against the harmful effects of surface coal mining. Id. at 268. The act permitted

states that wished to exercise permanent regulatory authority over surface coal mining to

submit plans that met federal standards for federal approval. Id. at 271. In addition, the

federal government created a federal enforcement program for states that did not obtain

federal approval for state plans. Id. at 272. Applying the framework set forth in the

since-overruled case, National League of Cities v. Usery, 426 U.S. 833 (1976), overruled

by Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528 (1985), the Court

concluded that the act did not regulate “‘States as States’” because the challenged

provisions governed only private individuals’ and business’ activities and because “the

States are not compelled to enforce the . . . standards, to expend any state funds, or to

participate in the federal regulatory program in any manner whatsoever.” Id. at 287-88.

The Court further explained that

              [i]f a State does not wish to submit a proposed permanent
              program that complies with the Act and implementing
              regulations, the full regulatory burden will be borne by the
              Federal Government. Thus, there can be no suggestion that
              the Act commandeers the legislative processes of the States
              by directly compelling them to enact and enforce a federal
              regulatory program.

Id. at 288. Even post-Garcia, the Court has explained that the act at issue in Hodel

presented no Tenth Amendment problem “because it merely made compliance with

federal standards a precondition to continued state regulation in an otherwise pre-empted

field.” Printz, 521 U.S. at 926.

                                              2
       As the majority points out, a year later, in FERC v. Mississippi, 456 U.S. 742

(1982), the Court upheld the constitutionality of two titles of the Public Utility

Regulatory Policies Act (“PURPA”), which directed state regulatory authorities to

“consider” certain standards and approaches to regulate energy and prescribed certain

procedures, but did not require the state authorities to adopt or implement specified

standards. Id. at 745-50. As in Hodel, the Court observed that Congress had authority to

preempt the field at issue—in FERC’s case, energy regulation. Id. at 765. The Court

explained:

                 PURPA should not be invalid simply because, out of
                 deference to state authority, Congress adopted a less intrusive
                 scheme and allowed the States to continue regulating in the
                 area on the condition that they consider the suggested federal
                 standards. While the condition here is affirmative in nature—
                 that is, it directs the States to entertain proposals—nothing in
                 this Court’s cases suggests that the nature of the condition
                 makes it a constitutionally improper one. There is nothing in
                 PURPA “directly compelling” the States to enact a legislative
                 program. In short, because the two challenged Titles simply
                 condition continued state involvement in a pre-emptible area
                 on the consideration of federal proposals, they do not threaten
                 the States’ “separate and independent existence,” Lane
                 County v. Oregon, 7 Wall. 71, 76, 19 L.Ed. 101 (1869); Coyle
                 v. Oklahoma, 221 U.S. 559, 580, 31 S.Ct. 688, 695, 55 L.Ed.
                 853 (1911), and do not impair the ability of the States “to
                 function effectively in a federal system.” Fry v. United
                 States, 421 U.S., at 547, n.7, 95 S.Ct., at 1795, n.7; National
                 League of Cities v. Usery, 426 U.S., at 852, 96 S.Ct., at 2474.
                 To the contrary, they offer the States a vehicle for remaining
                 active in an area of overriding concern.

Id. at 765-66.

       Subsequently, the Supreme Court struck down provisions in two cases based on

violations of federalism principles. At issue in the first case, New York, was a federal

                                                3
statute that intended to incentivize “States to provide for the disposal of low level

radioactive waste generated within their borders.” New York, 505 U.S. at 170. As “an

alternative to regulating pursuant to Congress’ direction,” one of the “incentives”

provided states the “option of taking title to and possession of the low level radioactive

waste . . . and becoming liable for all damages waste generators suffer[ed] as a result of

the State’s failure to do so promptly.” Id. at 174-75. At the outset, the Court

characterized the issue before it as “concern[ing] the circumstances under which

Congress may use the State as implements of regulation; that is, whether Congress may

direct or otherwise motivate the States to regulate in a particular field or a particular

way.” Id. at 161.

       The Court in New York held the “take title” provision unconstitutional because it

“‘commandeer[ed] the legislative processes of the States by directly compelling them to

enact and enforce a federal regulatory program’” in violation of the principles of

federalism. Id. at 176 (quoting Hodel, 452 U.S. at 288). The Court explained that “even

where Congress has the authority under the Constitution to pass laws requiring or

prohibiting certain acts, it lacks the power directly to compel the States to require or

prohibit those acts.” Id. at 166 (emphasis added). It further elaborated that “[t]he

allocation of power contained in the Commerce Clause, for example, authorizes Congress

to regulate interstate commerce directly; it does not authorize Congress to regulate state

governments’ regulation of interstate commerce.” Id. (emphasis added).

       Second, in Printz, the Court reviewed a temporary federal statutory provision that

required certain state law enforcement officers to conduct background checks on

                                               4
potential handgun purchasers as part of a federal regulatory scheme. Printz, 521 U.S. at

903-04. Observing that “‘[t]he Federal Government may not compel the States to enact

or administer a federal regulatory program,’” id. at 933 (quoting New York, 505 U.S. at

188), the Court held that “Congress cannot circumvent that prohibition by conscripting

the State’s officers directly.” Id. at 935. The Court further explained that Congress

categorically “may neither issue directives requiring the States to address particular

problems, nor command the States’ officers, or those of their political subdivisions, to

administer or enforce a federal regulatory program.” Id.

       Later, in Reno v. Condon, 528 U.S. 141 (2000), a case the majority regards as

“remarkably similar” to the matter sub judice, (Maj. Op. 43), a unanimous Court held that

the Driver’s Privacy Protection Act (“DPPA”), a generally applicable law which

regulates the disclosure and resale by states and private persons of personal information

contained in state department of motor vehicle records, “did not run afoul of the

federalism principles enunciated in New York . . . and Printz.” Id. at 143, 146, 151. After

first determining that the DPPA was a proper exercise of congressional authority under

the Commerce Clause, the Court rejected South Carolina’s argument that the act violated

federalism principles because it would “require time and effort on the part of state

employees.” Id. at 148, 150. Finding New York and Printz inapplicable, the Court relied

instead on South Carolina v. Baker, 485 U.S. 505 (1988),1 which “upheld a statute that

prohibited States from issuing unregistered bonds because the law ‘regulate[d] state

       1
         The majority also characterizes Baker as “remarkably similar” to PASPA’s
prohibition of state action. (Maj. Op. 43.)

                                             5
activities,’ rather than ‘seeking[ing] to control or influence the manner in which States

regulate private parties.’” Reno, 528 U.S. at 150 (quoting Baker, 485 U.S. at 514-15).2

The Court further explained:

                The DPPA does not require the States in their sovereign
                capacity to regulate their own citizens. The DPPA regulates
                the States as the owners of data bases. It does not require the
                South Carolina Legislature to enact any laws or regulations,
                and it does not require state officials to assist in the
                enforcement of federal statutes regulating private individuals.

Id. at 151.

       Most recently, in National Federation of Independent Business v. Sebelius, 132 S.

Ct. 2566 (2012), the Court struck down, as violative of the Spending Clause, a provision

in the Patient Protection and Affordable Care Act (“ACA”) that would have withheld

federal Medicaid grants to states unless they expanded their Medicaid eligibility

requirements in accordance with conditions in the ACA. Id. at 2581-82, 2606-07

       2
           In Baker, the Court observed:

                The [intervenor] nonetheless contends that § 310 has
                commandeered the state legislative and administrative
                process because many state legislatures had to amend a
                substantial number of statutes in order to issue bonds in
                registered form and because state officials had to devote
                substantial effort to determine how best to implement a
                registered bond system. Such “commandeering” is, however,
                an inevitable consequence of regulating a state activity. Any
                federal regulation demands compliance. That a State wishing
                to engage in certain activity must take administrative and
                sometimes legislative action to comply with federal standards
                regulating that activity is a commonplace that presents no
                constitutional defect.

Baker, 485 U.S. at 514-15.

                                              6
(plurality). Quoting New York, Chief Justice Roberts, writing for a three-justice plurality,

observed that “‘the Constitution has never been understood to confer upon Congress the

ability to require the States to govern according to Congress’ instructions.’” Id. at 2602

(quoting New York, 505 U.S. at 162). The plurality then explained that, based on that

principle, New York and Printz had struck down federal statutes that “commandeer[ed] a

State’s legislative or administrative apparatus for federal purposes.” Id. The plurality

also noted that, within the authority of the Spending Clause, Congress may not create

“inducements to exert a power akin to undue influence” where “pressure [would] turn[]

into compulsion.” Id. (internal quotations omitted). Recognizing that “‘[t]he

Constitution simply does not give Congress the authority to require the States to

regulate,’” the plurality observed that “[t]hat is true whether Congress directly commands

a State to regulate or indirectly coerces a State to adopt a federal regulatory system of its

own.” Id. (quoting New York, 505 U.S. at 178). The plurality ultimately concluded that

the Medicaid conditions were unduly coercive and reiterated that “Congress may not

simply ‘conscript state [agencies] into the national bureaucratic army.’” Id. at 2604,

2606-07 (quoting FERC, 456 U.S. at 775 (O’Connor, J., concurring in judgment in part

and dissenting in part)).

       While Chief Justice Roberts’ opinion concerning the Medicaid expansion

provisions in Sebelius garnered the signatures of only three justices, the four dissenting

justices also invoked the federalism principles of New York in concluding that the

funding conditions in the Medicaid expansion impermissibly compelled states to govern

as directed by Congress by coercing states’ participation in the expanded program. Id. at

                                              7
2660-62 (Scalia, Kennedy, Thomas, and Alito, JJ., dissenting). Thus, seven justices

found the Medicaid expansion unconstitutional, citing the federalism principles

articulated in New York as part of the basis for their conclusion. Importantly, the seven-

justice rejection of the Medicaid expansion based, in part, on New York, represents a clear

signal from the Court that the principles enunciated in New York are not limited to a

narrow class of cases in which Congress specifically directs a state legislature to

affirmatively enact legislation. Cf. United States v. Richardson, 658 F.3d 333, 340 (3d

Cir. 2011) (observing that even if not binding due to the votes of a splintered Court, “the

collective view of [a majority of] justices is, of course, persuasive authority”).

                                              II.

       New York and Printz clearly established that the federal government cannot direct

state legislatures to enact legislation and state officials to implement federal policy. It is

true that the two particular statutes under review in those cases involved congressional

commands that states affirmatively enact legislation, see New York, 505 U.S. at 176-77,

or affirmatively enforce a federal regulatory scheme, see Printz, 521 U.S. at 935.

Nothing in New York or Printz, however, limited the principles of federalism upon which

those cases relied to situations in which Congress directed affirmative activity on the part

of the states. Rather, the general principle articulated by the Court in New York was that

              even where Congress has the authority under the Constitution
              to pass laws requiring or prohibiting certain acts, it lacks the
              power directly to compel the States to require or prohibit
              those acts. The allocation of power contained in the
              Commerce Clause, for example, authorizes Congress to
              regulate interstate commerce directly; it does not authorize


                                               8
              Congress to regulate state governments’ regulation of
              interstate commerce.

New York, 505 U.S. at 166 (emphasis added) (citations omitted). Here, it cannot be

disputed that PASPA “regulate[s] state governments’ regulation of interstate commerce.”

See id. States regulate gambling, in part, by licensing or authorizing such activity. By

prohibiting states from licensing or authorizing sports gambling, PASPA dictates the

manner in which states must regulate interstate commerce and thus contravenes the

principles of federalism set forth in New York and Printz.3

       If the objective of the federal government is to require states to regulate in a

manner that effectuates federal policy, any distinction between a federal directive that

commands states to take affirmative action and one that prohibits states from exercising

their sovereignty is illusory. Whether stated as a command to engage in specific action or

as a prohibition against specific action, the federal government’s interference with a

state’s sovereign autonomy is the same. Moreover, the recognition of such a distinction

is untenable, as affirmative commands to engage in certain conduct can be rephrased as a

prohibition against not engaging in that conduct. Surely the structure of Our Federalism

does not turn on the phraseology used by Congress in commanding the states how to

       3
         I agree with my colleagues that Congress has the authority under the Commerce
Clause to ban gambling on sporting events, and that such a ban could include state-
licensed gambling. I part company with my colleagues because that is not what PASPA
does. Instead, PASPA conscripts the states as foot soldiers to implement a congressional
policy choice that wagering on sporting events should be prohibited to the greatest extent
practicable. Contrary to the majority’s view, the Supremacy Clause simply does not give
Congress the power to tell the states what they can and cannot do in the absence of a
validly-enacted federal regulatory or deregulatory scheme. As explained at pages 13-14,
infra, there is no federal regulatory or deregulatory scheme on the matter of sports
wagering. Instead, there is the congressional directive that states not allow it.
                                              9
regulate. An interpretation of federalism principles that permits congressional negative

commands to state governments will eviscerate the constitutional lines drawn in New

York and Printz that recognized the limit to Congress’s power to compel state

instrumentalities to carry out federal policy.

       In addition, PASPA implicates the political accountability concerns voiced by the

Supreme Court in New York and Printz. In New York, the Court observed that when the

federal government preempts an area with a federal law to impose its view on an issue, it

“makes the decision in full view of the public, and it will be federal officials that suffer

the consequences if the decision turns out to be detrimental or unpopular.” New York,

505 U.S. at 168. In contrast, the Court explained, “where the Federal Government directs

the States to regulate, it may be state officials who will bear the brunt of public

disapproval, while the federal officials who devised the regulatory program may remain

insulated from the electoral ramifications of their decision.” Id. at 169. The Court also

recognized in Printz that in situations where Congress compels state officials to

“implement[] a federal regulatory program, Members of Congress can take credit for

‘solving’ problems without having to ask their constituents to pay for the solutions with

higher federal taxes” and that states “are . . . put in the position of taking the blame for

[the federal program’s] burdensomeness and for its defects.” Printz, 521 U.S. at 930.

Although PASPA does not “direct[] the States to regulate,” New York, 505 U.S. at 169, or

“implement[] a federal regulatory program,” Printz, 521 U.S. at 930, its prohibition on

state authorization and licensing of sports gambling similarly diminishes the

accountability of federal officials at the expense of state officials. Instead of directly

                                              10
regulating or banning sports gambling, Congress passed the responsibility to the states,

which, under PASPA, may not authorize or issue state licenses for such activities. New

Jersey law regulates games of chance, see N.J. Stat. Ann. § 5:8-1, et seq., state lotteries,

see id. § 5:9-1, et seq., and casino gambling within the state, see id. § 5:12-1, et seq. As a

result, it would be natural for New Jersey citizens to believe that state law governs sports

gambling as well. That belief would be further supported by the fact that the voters of

New Jersey recently passed a state constitutional amendment permitting sports gambling

and their representatives in the state legislature subsequently enacted the Sports

Wagering Law, at issue here, to regulate such activity. When New Jersey fails to

authorize or license sports gambling, its citizens will understandably blame state officials

even though state regulation of gambling has become a puppet of the federal government,

whose strings are in reality pulled (or cut) by PASPA. States can authorize and regulate

some forms of gambling, e.g., lotteries and casinos, but not other forms of gambling to

implement policy choices made by Congress. Thus, accountability concerns arising from

PASPA’s restraint on state regulation also counsel in favor of concluding that it violates

principles of federalism.

       I do not suggest that the federal government may not prohibit certain actions by

state governments—indeed it can. If Congress identifies a problem that falls within its

realm of authority, it may provide a federal solution directly itself or properly incentivize

states to regulate or comply with federal standards. For example, if Congress chooses to

regulate (or deregulate) directly, it may require states to refrain from enacting their own

regulations that, in Congress’s judgment, would thwart its policy objectives. Illustrating

                                             11
this point, the Supreme Court held in Morales v. Trans World Airlines, Inc., 504 U.S. 374

(1992), that the federal Airline Deregulation Act, which “prohibit[ed] the States from

enforcing any law ‘relating to rates, routes, or services’ of any air carrier” preempted

guidelines regarding fair advertising set forth by an organization of state attorneys

general. Id. at 378-79, 391. There, as the Court explained, the purpose of the federal

prohibition against further state regulation was “[t]o ensure that the States would not

undo federal deregulation with regulation of their own.” Id. at 378. Thus, a state law

contrary to a federal regulatory or deregulatory scheme is void under the Supremacy

Clause.4

       Unlike in Morales and other preemption cases in which federal legislation limits

the actions of state governments, in this case, there is no federal scheme regulating or

deregulating sports gambling by which to preempt state regulation. PASPA provides no

federal regulatory standards or requirements of its own. Instead, it simply prohibits states

from “sponsor[ing], operat[ing], advertis[ing], promot[ing], licens[ing], or authoriz[ing]”

gambling on sports. 28 U.S.C. § 3702(1). And, PASPA certainly cannot be said to be a

deregulatory measure, as its purpose was to stem the spread of state-sponsored sports

gambling, not let it go unregulated.5 See S. Rep. No. 102-248, at 3 (1991) (“The purpose


       4
          Significantly, the majority opinion does not cite any case that sustained a federal
statute that purported to regulate the states under the Commerce Clause where there was
no underlying federal scheme of regulation or deregulation. In this sense, PASPA stands
alone in telling the states that they may not regulate an aspect of interstate commerce that
Congress believes should be prohibited.
       5
         The majority reasons that PASPA does not commandeer the states in battling
sports gambling because the states retain the choice of repealing their laws outlawing
                                             12
of S. 474 is to prohibit sports gambling conducted by, or authorized under the law of,

any State or other governmental entity.”); id. at 4 (“Senate bill 474 serves an important

public purpose, to stop the spread of State-sponsored sports gambling . . . .”).

       Moreover, contrary to the majority opinion’s suggestion, other federal statutes

relating to sports gambling do not aggregate to form the foundation of a federal

regulatory scheme that can be interpreted as preempting state regulation of sports

gambling. First, Section 1084 of Title 18 of the United States Code makes it a federal

crime to use wire communications to transmit sports bets in interstate commerce unless

the transmission is from and to a state where sports betting is legal. See 18 U.S.C. §

1084(a)-(b). Thus, under that section, state law, rather than federal law, determines

whether the specified conduct falls within the criminal statute.6 Second, another federal

law prohibits any “scheme . . . to influence . . . by bribery any sporting contest.” Id. §

224(a). But, that same section expressly indicates that it “shall not be construed as

indicating an intent on the part of Congress to occupy the field in which this section

operations to the exclusion of any State,” and further disavows any attempt to preempt

otherwise valid state laws. Id. § 224(b). A third federal statute carves out an exception to

the general federal prohibition against transporting or mailing material and broadcasting

information relating to lotteries for those conducted or authorized by states. Id. §

such activity, observing that PASPA does not “require[] that the states keep any law in
place.” (Maj. Op. at 39.) Contrary to the majority’s supposition, it certainly is open to
debate whether a state’s repeal of a ban on sports gambling would be akin to that state’s
“authorizing” gambling on sporting events, action that PASPA explicitly forecloses.
       6
         Accordingly, if a state repealed an existing ban on wagering on sporting events,
federal law would not be implicated.
                                             13
1307(a)-(b). That exception, however, does not pertain to the transportation or mailing of

“equipment, tickets, or material” for sports lotteries. Id. § 1307(b), (d). Thus, while state

sports lotteries violate § 1307, that section does not provide a basis for inferring that it,

together with PAPSA, provides a federal regulatory scheme that preempts state regulation

of sports gambling by private parties.7 Further indicating federal deference to state laws

on the subject, a fourth federal statute makes it a crime to transport wagering

paraphernalia in interstate commerce but does not apply to betting materials to be used on

sporting events in states where such betting is legal. Id. § 1953(a)-(b). As a result, the

federal prohibition of state-authorized sports gambling does not emanate from a federal

regulatory scheme that expressly or implicitly preempts state regulation that would

conflict with federal policy. Instead, PASPA attempts to implement federal policy by

telling the states that they may not regulate an otherwise unregulated activity. The

Constitution affords Congress no such power. See New York, 505 U.S. at 178 (“The

Constitution . . . gives Congress the authority to regulate matters directly and to pre-empt

contrary state regulation. Where a federal interest is sufficiently strong to cause Congress

to legislate, it must do so directly . . . .”).

       In addition to preempting state regulation with federal regulation, in some

circumstances, Congress may regulate states directly as part of a generally applicable

law. See, e.g., New York, 505 U.S. at 160 (collecting cases). That is what Congress did

       7
        PASPA only extends its prohibition to private persons to the extent persons
“sponsor, operate, advertise, or promote [sports gambling] pursuant to the law or compact
of a governmental entity.” 28 U.S.C. § 3702(2). Because the federal statute applies only
to persons who act pursuant to state law, it cannot be said to directly regulate persons.

                                                  14
with the DPPA, which the Court expressly found in Reno to be generally applicable. See

Reno, 528 U.S. at 151 (“[W]e need not address the question whether general applicability

is a constitutional requirement for federal regulation of the States, because the DPPA is

generally applicable. The DPPA regulates the universe of entities that participate as

suppliers to the market for motor vehicle information . . . .”). Yet, unlike the DPPA in

Reno, but like the act in New York, PASPA is not an example of a generally applicable

law that subjects states to the same federal regulation as private parties. See New York,

505 U.S. at 160 (“This litigation presents no occasion to apply or revisit the holdings of .

. . cases [concerning generally applicable laws], as this is not a case in which Congress

has subjected a State to the same legislation applicable to private parties.”). In addition

to its restrictions on actions by state governments relating to sports gambling, PASPA

also forbids “a person to sponsor, operate, advertise, or promote” sports gambling if done

“pursuant to the law or compact of a governmental entity.” 18 U.S.C. § 3702(2)

(emphasis added); see also supra note 2. Thus, PASPA’s reach to private parties is

predicated on a state’s authorization of sponsorship, operation, advertisement, or

promotion of sports gambling pursuant to state law.8 Accordingly, PASPA cannot be

said to “subject[] . . . States[s] to the same legislation applicable to private parties,” New

York, 505 U.S. at 160, for state law determines whether § 3702(2) reaches any particular

individual.

       8
         According to the majority, a state would presumably not run afoul of PASPA if it
merely refused to prohibit sports gambling. The resulting unregulated market, however,
portends grave consequences for which state officials would be held accountable, even
though it would be federal policy that prohibits the states from taking effective measures
to regulate and police this activity. In this sense, PASPA is indeed coercive.
                                              15
       Nor does Reno stand more generally for the proposition that a violation of “anti-

commandeering” federalism principles occurs only when Congress requires affirmative

activity by state governments. It is true that in upholding the DPPA, the Court noted that

it “d[id] not require the South Carolina Legislature to enact any laws or regulations, and it

d[id] not require state officials to assist in the enforcement of federal statutes regulating

private individuals.” Reno, 528 U.S. at 151. Read in context, however, that statement

does not suggest that the principles of federalism articulated in New York and Printz are

limited only to situations in which Congress compels states to enact laws or enforce

federal regulation. The two sentences preceding that statement make that clear. First, the

Court recognized that “the DPPA d[id] not require the States in their sovereign capacity

to regulate their own citizens.” Id. But here, PASPA does “require states in their

sovereign capacity to regulate their own citizens,” id., because it dictates how they must

regulate sports gambling. Pursuant to PASPA, states may not “sponsor, operate,

advertise, promote, license, or authorize” such activity, 28 U.S.C. § 3702(1). Thus, states

must govern accordingly, even if that means by refraining from providing a regulatory

scheme that governs sports gambling.

       Second, the Court explained in Reno that, “[t]he DPPA regulates the States as

owners of data bases” of personal information in motor vehicle records. Reno, 528 U.S.

at 151 (emphasis added). The fact that the DPPA regulated states as “suppliers to the

market for motor vehicle information,” id., clearly indicates that the Court viewed the

DPPA as direct congressional regulation of interstate commerce, id. at 148 (recognizing

that motor vehicle information, in the context of the DPPA, is “an article of commerce”),

                                              16
rather than a federal requirement for the states to regulate such activity, see New York,

505 U.S. at 166 (“The allocation of power contained in the Commerce Clause . . .

authorizes Congress to regulate interstate commerce directly; it does not authorize

Congress to regulate state governments’ regulation of interstate commerce.”). Although

the Court declined to find that New York and Printz governed the DPPA merely because

it would “require time and effort on the part of state employees,” it clarified that federally

mandated action by states to comply with federal regulations is not necessarily fatal to a

federal law that “‘regulate[s] state activities,’ rather than ‘seek[ing ] to control or

influence the manner in which States regulate private parties.’” Reno, 528 U.S. at 150

(quoting Baker, 485 U.S. at 514-15) (second alteration in original).

       The direct federal regulation of interstate commerce under the DPPA obviously

distinguishes Reno from New York and Printz, where the federal statutes at issue in those

cases required states to enact legislation and enforce federal policy, respectively. But it

also distinguishes Reno from this case. As the Court recognized, “[t]he DPPA

establishe[d] a regulatory scheme.” Reno, 528 U.S. at 144, 148, 151. As discussed

above, however, PASPA is not itself a regulatory scheme, nor does it combine with

several other scattered statutes in the criminal code to create a federal regulatory scheme.

And while Congress could have regulated sports gambling directly under the Commerce

Clause, just as it regulated motor vehicle information under the DPPA, it did not.

Instead, it chose to set federal parameters as to how states may regulate sports gambling.

As a result, any reliance on Reno to uphold PASPA is misplaced.



                                               17
       Hodel and FERC also provide no support for upholding PASPA. In Hodel, the

statute at issue permitted states to submit a state regulatory plan for federal approval if

they wished to regulate surface coal mining; if states did not seek or obtain approval, then

a federal enforcement program would take effect. Hodel, 452 U.S. at 271-72. The Court

determined that the federal statute did not “commandeer[] the legislative process of the

States” because states had a choice about whether to implement regulation that

conformed to federal standards or let the federal government bear the burden of

regulation. Id. at 288; see also Printz, 521 U.S. at 925-26 (“In Hodel . . . we concluded

that the Surface Mining Control and Reclamation Act of 1977 did not present [a Tenth

Amendment] problem . . . because it merely made compliance with federal standards a

precondition to continued state regulation in an otherwise pre-empted field.” (citation

omitted)). If PASPA provided a similar choice to states—to either implement state

regulation of sports gambling that met federal standards or allow federal regulation to

take effect—then perhaps it would pass constitutional muster. But it does not. Therefore

Hodel is inapplicable to the case at hand.

       In addition, in upholding Titles I and III of PURPA in FERC, the Court focused on

the fact that those titles merely required that states “consider the suggested federal

standards” as a condition to continued state regulation. FERC, 456 U.S. at 765; see also

id. at 765-66 (“In short, because the two challenged Titles simply condition continued

state involvement in a pre-emptible area on the consideration of federal proposals, they

do not threaten the States’ separate and independent existence, and do not impair the

ability of the States to function effectively in a federal system.” (citations omitted)

                                              18
(internal quotation marks omitted)). Here, PASPA does not provide suggested federal

standards and approaches that states must consider in their regulation of sports gambling.

Rather, PASPA strips any regulatory choice from state governments.9 Furthermore,

while the PURPA titles in FERC did “not involve the compelled exercise of Mississippi’s

sovereign powers,” id. at 769, PASPA does indeed suffer from the obverse of such a

constitutional defect: it prohibits the exercise of states’ sovereign powers. FERC is thus

distinguishable and inapposite.

       Finally, as recognized by the majority, our decision in Office of the Commissioner

of Baseball v. Markell, 579 F.3d 293 (3d Cir. 2009), does not bind us to reject a challenge

to PASPA on federalism grounds. In that case, we determined that a statutory phrase

concerning the extent to which states grandfathered under PASPA could operate certain

types of sports gambling was unambiguous. Id. at 302-03. As a result of the

unambiguous language in PASPA, “we f[ou]nd unpersuasive Delaware’s argument that

its sovereign status requires that it be permitted to implement its proposed betting

scheme.” Id. at 303. That finding, however, related to our conclusion that PASPA gave

clear notice of its “‘alter[ation] [of] the usual constitutional balance’ with respect to

sports wagering,” and thus satisfied the requirement of Gregory v. Ashcroft, 501 U.S. 452

(1991). See Markell, 579 F.3d at 303. Yet, here, we are not dealing with a question of

       9
         The majority asserts that the two “choices” presented to a state by PASPA – to
“repeal its sports wagering ban [or] to keep a complete ban on sports wagering” – “leave
much room for the states to make their own policy.” (Maj. Op. at 41.) Even if the
majority’s reading of PASPA as affording these choices is correct, I fail to discern the
“room” that is accorded the states to make their own policy on sports wagering. It seems
to me that the only choice is to allow for completely unregulated sports wagering (a result
that Congress certainly did not intend to foster), or to ban sports wagering completely.
                                              19
which sovereign—state or federal—has the authority under either the “usual” or “altered”

constitutional balance to regulate sports gambling. Congress does have the authority to

regulate sports gambling when it does so itself. In this case, however, we are faced with

the issue of whether Congress has the authority to regulate how states regulate sports

gambling. Thus, our rejection of Delaware’s “sovereign status” argument has no bearing

on the issue before us. Furthermore, Markell provides no guidance in this case, because

there we addressed only the meaning of the statutory exception to PASPA relating to

grandfathered states found at 28 U.S.C. § 3704(a)(1). Markell, 579 F.3d. at 300-01. We

did not pass upon the issue of whether Congress may constitutionally restrict how states

can regulate under § 3702(1).

       In sum, no case law supports permitting Congress to achieve federal policy

objectives by dictating how states regulate sports gambling. Instead of directly regulating

state activities or interstate commerce, PASPA “seek[s] to control or influence the

manner in which States regulate private parties,” a distinction the Supreme Court has

recognized as significant. See Reno, 528 U.S. at 150 (internal quotation marks omitted)

(“In Baker, we upheld a statute that prohibited States from issuing unregistered bonds

because the law ‘regulate[d] state activities,’ rather than ‘seek[ing] to control or influence

the manner in which States regulate private parties.’” (quoting Baker, 485 U.S. at 514-

15)); see also New York, 505 U.S at 166 (“The allocation of power contained in the

Commerce Clause . . . authorizes Congress to regulate interstate commerce directly; it

does not authorize Congress to regulate state governments’ regulation of interstate

commerce.”).

                                             20
       Moreover, no legal principle exists for finding a distinction between the federal

government compelling state governments to exercise their sovereignty to enact or

enforce laws on the one hand, and restricting state governments from exercising their

sovereignty to enact or enforce laws on the other. In both scenarios the federal

government is regulating how states regulate. If Congress identifies a problem involving

or affecting interstate commerce and wishes to provide a policy solution, it may regulate

the commercial activity itself, see New York, 505 U.S. at 166, and may even regulate state

activity that involves interstate commerce, see Reno, 528 U.S. at 150-51; Baker, 485 U.S.

at 514. In addition, Congress may provide states a choice about whether to implement

state regulations consistent with federal standards or let federal regulation preempt state

law, see Hodel, 452 U.S. at 288, and may require states to “consider” federal standards or

approaches to regulation in deciding how to regulate in a preemptible area, see FERC,

456 U.S. at 765-66. Furthermore, Congress may “encourage a State to regulate in a

particular way,” New York, 505 U.S. at 166,—even in areas outside the scope of

Congress’s Article I, § 8 powers—by “attach[ing] conditions on the receipt of federal

funds,” South Dakota v. Dole, 483 U.S. 203, 206-07 (1987). But, what Congress may not

do is “regulate state governments’ regulation.” See New York, 505 U.S. at 166. Whether

commanding the use of state machinery to regulate or commanding the nonuse of state

machinery to regulate, the Supreme Court “has been explicit” that “the Constitution has

never been understood to confer upon Congress the ability to require the States to govern

according to Congress’ instructions.” Id. at 162. Because that is exactly what PASPA

does here, I conclude it violates the principles of federalism articulated in New York and

                                             21
Printz. Therefore, I would reverse the District Court’s order granting summary judgment

for Plaintiffs and vacate the permanent injunction.




                                            22